Exhibit 10.2

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. §§ 200.80(b)(4) and 17 C.F.R. 24b-2

REDFIELD ENERGY, LLC

A South Dakota Limited Liability Company

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

(Contains Restrictions on

Transfer of Interests)

Dated Effective June 13, 2011



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

REDFIELD ENERGY, LLC

TABLE OF CONTENTS

 

SECTION 1

  THE LIMITED LIABILITY COMPANY      1   

SECTION 2

  CAPITAL AND INTERESTS      15   

SECTION 3

  ALLOCATIONS AND DISTRIBUTIONS      21   

SECTION 4

  RIGHTS, PREFERENCES AND LIMITATIONS OF THE CLASS G UNITS      33   

SECTION 5

  MANAGEMENT AND OPERATIONS      37   

SECTION 6

  MEMBERS      49   

SECTION 7

  UNIT CERTIFICATES      54   

SECTION 8

  ACCOUNTING, BOOKS AND RECORDS      55   

SECTION 9

  AMENDMENTS      58   

SECTION 10

  TRANSFERS      59   

SECTION 11

  MERGERS AND OTHER EXTRAORDINARY TRANSACTIONS      64   

SECTION 12

  DISSOLUTION AND WINDING UP      64   

SECTION 13

  DISPUTE RESOLUTION      68   

SECTION 14

  MISCELLANEOUS      69   



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

REDFIELD ENERGY, LLC

THIS SECOND AMENDED AND RESTATED OPERATING AGREEMENT (“Agreement”) is hereby
adopted and entered into effective as of the 13th day of June, 2011, by the
Members (as defined below), pursuant to the provisions of the Act (as defined
below), on the terms and conditions set forth herein.

WHEREAS, the Company was formed on July 14, 2005 pursuant to an Operating
Agreement dated as of September 9, 2005 (the “Original Agreement”);

WHEREAS, the Original Agreement was amended and restated as of January 29, 2009
(the “Existing Agreement”); and

WHEREAS, the Company now desires to amend and restate the Existing Agreement,
effective as of the date hereof, in order to set forth the relative rights and
preferences, including but not limited to the voting powers, relative economic
and other rights, preferences and limitations of the Class G Units (as defined
below), the authorization of which has been approved by the Board (as defined
below) and the Members, voting separately by class, for issuance to Gevo
Development LLC, a Delaware limited liability company (“Gevo”) pursuant to the
terms and conditions of that certain Isobutanol Joint Venture Agreement, by and
between the Company and Gevo to be executed and delivered simultaneously with
the execution and delivery of this Agreement (the “Joint Venture Agreement”).

SECTION 1

THE LIMITED LIABILITY COMPANY

1.1 Formation.

The organizer has caused the Company to be formed as a South Dakota limited
liability company pursuant to the provisions of the Act and upon the terms and
conditions of this Agreement. To the extent that the rights or obligations of
any Member are different by reason of any provision of this Agreement than they
would be in the absence of such provisions, this Agreement, to the extent
permitted by the Act, shall control.

1.2 Name.

The name of the Company shall be Redfield Energy, LLC, and all business of the
Company shall be conducted in such name. The name of the Company may be changed
from time to time in accordance with the Act.

 

1



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

1.3 Purpose; Powers.

(a) The business and purposes of the Company are to develop, construct, own and
operate an ethanol plant(s) and other bio-energy facilities and conduct related
activities, to engage in any other business and investment activity in which a
South Dakota limited liability company organized under the Act may lawfully be
engaged, and to conduct any and all activities related or incidental thereto.

(b) The Company shall possess and may exercise all the powers and privileges
granted to the Company by the Act, by any other law or by this Agreement,
together with any powers incidental thereto, including without limitation such
powers and privileges as are necessary or convenient to the conduct, promotion
or attainment of the business, purposes or activities of the Company, subject to
any limitations provided in the Articles or in this Agreement.

1.4 Principal Place of Business.

The principal office of the Company shall be 38650 171st Street, P.O. Box 111,
Redfield, South Dakota 57469, or at such other place(s) within or without the
State of South Dakota as the Board may determine. The records required by the
Act shall be maintained at the Company’s principal office.

1.5 Term.

The term of the Company began on the date the Articles of Organization were
filed in the office of the Secretary of State of the State of South Dakota, and
shall continue until the winding up and liquidation of the Company and its
business is completed following a Dissolution Event as provided in Section 12 of
this Agreement.

1.6 Filings; Agent for Service of Process.

(a) The organizer has caused the Articles to be filed in the office of the
Secretary of State of the State of South Dakota, in accordance with the
provisions of the Act. The Company shall take any and all other actions
reasonably necessary to perfect and maintain the status of the Company as a
limited liability company under the laws of the State of South Dakota. The Board
shall cause amendments to be filed whenever required by the Act.

(b) The Board shall cause the Company to make such filings and take any and all
other actions as may be reasonably necessary to perfect and maintain the status
of the Company as a limited liability company or similar type of entity under
the laws of any other jurisdictions in which the Company engages in business.

(c) The name and address of the agent for service of process on the Company in
the State of South Dakota shall be as set forth in the Articles, or such other
person or place as determined by the Board.

 

2



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(d) In connection with the dissolution and completion of the winding up of the
Company, the Board shall cause to be executed and filed a notice of dissolution
and articles of termination whenever required by the Act, and make similar
filings under the laws of any other jurisdictions in which the Board deems such
filings necessary or advisable.

1.7 Title to Property.

All Property owned by the Company shall be owned by the Company as an entity and
no Unit Holder or Manager shall have any ownership interest in such Property in
its individual name. Each Unit Holder’s interest in the Company shall be
personal property for all purposes. The Company shall hold title to all of its
Property in the name of the Company and not in the name of any Unit Holder or
Manager.

1.8 Payments of Individual Obligations.

The Company’s credit and assets shall be used solely for the benefit of the
Company, and no asset of the Company shall be Transferred or encumbered for, or
in payment of, any individual obligation of any Unit Holder or Manager.

1.9 Independent Activities.

(a) Each Manager shall be required to devote only such time to the affairs of
the Company as may be necessary to manage the business and affairs of the
Company in accordance with Section 5, and shall be free to serve any other
Person or enterprise in any capacity that the Manager may deem appropriate in
his or her discretion.

(b) Neither this Agreement nor any activity undertaken pursuant hereto shall
(i) prevent any Unit Holder, Manager, Managing Member or their Affiliates,
acting on their own behalf, from engaging in whatever activities they choose,
whether the same are competitive with the Company or otherwise, and any such
activities may be undertaken without having or incurring any obligation to offer
any interest in such activities to the Company or any other Unit Holder or
Manager, or (ii) require any Unit Holder, Manager or Managing Member to permit
the Company or any other Unit Holder, Manager, the Managing Member or their
Affiliates to participate in any such activities, and as a material part of the
consideration for the execution of this Agreement by each Member, each Member
hereby waives, relinquishes, and renounces any such right or claim of
participation.

1.10 Member Authority.

Each Member represents and warrants to the Company and to the other Members
that:

(a) the Member, if not an individual, is duly organized, validly existing and in
good standing under the laws of its state of organization and is duly qualified
and in good standing as a foreign organization in the jurisdiction of its
principal place of business if not organized therein;

 

3



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(b) the Member has full corporate, limited liability company, partnership, trust
or other applicable power and authority to execute and agree to this Agreement
and to perform its obligations hereunder and all necessary actions by the board
of directors, shareholders, managers, members, partners, trustees,
beneficiaries, or other Persons necessary or appropriate for the due
authorization, execution, delivery and performance of this Agreement by the
Member have been taken;

(c) the Member has duly executed and delivered this Agreement; and

(d) the Member’s authorization, execution, delivery and performance of this
Agreement does not conflict with any other agreement or arrangement to which the
Member is a party or by which it is bound.

1.11 Access to and Confidentiality of Information.

(a) In addition to the other rights specifically set forth in this Agreement,
each Member is entitled to all information to which the Member is entitled to
have access pursuant to the Act under the circumstances and subject to the
conditions therein stated, which conditions include but are not limited to such
reasonable standards governing what information and documents are to be
furnished at what time and location and at whose expense as may be set forth
herein or otherwise established by the Board. However, without limiting the
foregoing, the Members agree that except as otherwise provided by law, the Board
may from time to time determine, due to contractual obligations, business
concerns or other considerations, that certain information regarding the
business, affairs, properties, and financial condition of the Company should be
kept confidential and not provided to some or all of the Members or that it is
not just or reasonable for some or all of the Members or their assignees or
representatives to examine or copy any such information.

(b) Each Member acknowledges that from time to time the Member may receive
information from or regarding the Company in the nature of trade secrets or that
is otherwise confidential, the release of which may be damaging to the Company
or Persons with whom it does business. Each Member agrees to hold in strict
confidence any information it receives regarding the Company that is identified
as being confidential (and if such information is provided in writing, is so
marked) and may not disclose such information to any Person, except for
disclosures (i) to another Member having the right to such information,
(ii) compelled by law, provided the Member must promptly notify the Board of any
request or demand for such information, to the extent reasonably possible,
(iii) to advisors or representatives of the Member, or to Persons (and their
advisors or representatives) seeking to acquire all or any portion of the
Member’s Interest through a Transfer in accordance with this Agreement, but only
if in each case such Person has agreed to be bound by the provisions of this
section, or (iv) of information that the Member has also received from a source
independent of the Company that the Member reasonably believes has the legal
right to disclose such information to the Member. Each Member acknowledges that
a breach of the provisions of this section may cause the Company irreparable
harm and injury for which monetary damages are inadequate or difficult to
calculate or both. Accordingly, each Member specifically agrees that the Company
shall be entitled to

 

4



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

injunctive relief to enforce the provisions of this section, that such relief
may be granted without the necessity of proving actual damages, and that such
injunctive or equitable relief shall be in addition to, not in lieu of, the
right to recover monetary damages for any breach of this section by the Member.
The obligations referred to in this section shall survive the termination of a
Member’s membership in the Company.

1.12 Limited Liability.

Except as otherwise expressly provided by the Act, this Agreement or agreed to
under another written agreement, the debts, obligations and liabilities of the
Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Unit Holder, Manager
or Managing Member of the Company shall be obligated personally for any such
debt, obligation or liability of the Company or any debt, obligation or
liability of any other Unit Holder or Manager of the Company, solely by reason
of being a Unit Holder, Member or Managing Member or acting as a Manager or
Managing Member of the Company. The failure of the Company to observe any
formalities or requirements relating to the exercise of its powers or management
of its business or affairs under this Agreement or the Act shall not be grounds
for imposing liability on any Unit Holder, Manager or Managing Member for any
debt, obligation or liability of the Company.

1.13 Definitions.

Capitalized words and phrases used in this Agreement have the following
meanings:

“Act” means Chapter 47-34a of South Dakota Statutes, as amended from time to
time (or any corresponding provision or provisions of any succeeding law).

“Adjusted Capital Account Deficit” means, with respect to any Unit Holder, the
deficit balance, if any, in such Unit Holder’s Capital Account as of the end of
the relevant Fiscal Year, after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts which such Unit Holder is deemed
to be obligated to restore pursuant to the next to the last sentences in
Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and

(ii) Debit to such Capital Account the items described in Sections 1.704-
1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of the
Regulations.

The foregoing definition is intended to comply with the provisions of
Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted
consistently therewith.

“Affiliate” of, or a Person “Affiliated” with, means, with respect to a
specified Person, (i) any Person that directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the specified Person, (ii) any officer, director, manager, general partner, or
trustee of the specified Person or, (iii) any Person who is an officer,
director, manager, general partner, or trustee of any Person described in
clauses (i) or (ii) of this sentence. For purposes of this definition, the term
“control” (including the terms “controlling,”

 

5



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

“controlled by” or “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” means this Second Amended and Restated Operating Agreement, as
amended, modified or supplemented from time to time. Words such as “herein,”
“hereinafter,” “hereof,” “hereto” and “hereunder” refer to this Agreement as a
whole, unless the context otherwise requires.

“Articles” means the Articles of Organization filed with the Secretary of State
of the State of South Dakota pursuant to the Act for the purpose of forming the
Company, as amended, modified or supplemented from time to time.

“Assignee” means a transferee of Units who is not admitted as a substituted
Member pursuant to Section 10.7.

“Board” means collectively the persons who are named as Managers of the Company
in or designated or elected as Managers pursuant to this Agreement. “Manager” or
“Managers” means any such person or persons.

“Capital Account” means the capital account maintained for each Unit Holder in
accordance with Section 2.4.

“Capital Contributions” means a contribution made to the Company with respect to
any Unit in a form allowed as valid consideration for Units under the Act. With
respect to any Unit Holder, the amount of any Capital Contribution shall be the
sum of the money and the initial Gross Asset Value of any Property (other than
money) contributed to the Company with respect to the Units in the Company held
or purchased by such Unit Holder, plus in the case of services rendered to the
Company as consideration for Units, the amount, if any, determined by the Board
of Managers or otherwise specified in this Agreement.

“Class A Member” means any Person who is described in and who meets the
qualifications, requirements and conditions established by or pursuant to this
Agreement (including without limitation Sections 2.2, 6.1 and 6.2(a) hereof) to
owning Class A Units and to being a Class A Member and who has not ceased to be
a Class A Member pursuant to the terms of this Agreement. “Class A Members”
means all such Class A Members.

“Class A Units” means all Units that are designated as such pursuant to
Section 2.2.

“Class B Member” means any Person who is described in and who meets the
qualifications, requirements and conditions established by or pursuant to this
Agreement to owning Class B Units and to being a Class B Member and who has not
ceased to be a Class B Member pursuant to the terms of this Agreement. “Class B
Members” means all such Class B Members.

“Class B Units” means all Units that are designated as such pursuant to
Section 2.2.

 

6



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

“Class C Member” means any Person who is described in and who meets the
qualifications, requirements and conditions established by or pursuant to this
Agreement to own Class C Preferred Units and to being a Class C Member and who
has not ceased to be a Class C Member pursuant to the terms of this Agreement.
“Class C Members” means all such Class C Members.

“Class C Preferred Units” means all Units that are designated such pursuant to
Section 2.2.

“Class G Member” means any Person who is described in and who meets the
qualifications, requirements and conditions established by or pursuant to this
Agreement to own Class G Units and to be a Class G Member and who has not ceased
to be a Class G Member pursuant to the terms of this Agreement. “Class G
Members” means all such Class G Members.

“Class G Units” means all Units that are designated as such pursuant to
Section 2.2.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Company” means the limited liability company formed pursuant to this Agreement
and the Articles and the limited liability company continuing the business of
this Company in the event of dissolution of the Company as herein provided.

“Company Minimum Gain” has the meaning given the term “partnership minimum gain”
in Sections 1.704-2(b)(2) and 1.704-2(d) of the Regulations.

“Contemplated Transactions” means the transactions contemplated by the Joint
Venture Agreement and each of the Related Agreements.

“Contract” means any written, oral or other agreement, contract, subcontract,
lease, understanding, instrument, note, warranty, license, sublicense, insurance
policy, benefit plan or legally binding commitment or undertaking of any nature,
whether express or implied.

“CSP” has the meaning set forth in Section 4.3(b)(i) hereof.

“Debt” means (i) any indebtedness for borrowed money or the deferred purchase
price of property as evidenced by a note, bonds, or other instruments,
(ii) obligations as lessee under capital leases, (iii) obligations secured by
any mortgage, pledge, security interest, encumbrance, lien or charge of any kind
existing on any asset owned or held by the Company whether or not the Company
has assumed or become liable for the obligations secured thereby, (iv) any
obligation under any interest rate swap agreement, (v) accounts payable, and
(vi) obligations under direct or indirect guarantees of (including obligations
(contingent or otherwise) to assure a creditor against loss in respect of)
indebtedness or obligations of the kinds referred to in clauses (i), (ii),
(iii), (iv) and (v) above; provided that Debt shall not include obligations in
respect of any

 

7



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

accounts payable that are incurred in the ordinary course of the Company’s
business and are not delinquent or are being contested in good faith by
appropriate proceedings.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Fiscal Year, Depreciation shall be an amount which bears the same ratio
to such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that if the adjusted basis
for federal income tax purposes of an asset at the beginning of such Fiscal Year
is zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by the Board.

“Dissolution Event” has the meaning set forth in Section 12.1 hereof.

“Effective Date” means September 9, 2005.

“Facility” means the Company’s ethanol production facility located near
Redfield, South Dakota.

“Facility EPC Contract” means an Engineering, Procurement and Construction
Agreement specifying the materials required to complete the Retrofit and the
estimated timing of the Retrofit, including estimated construction and start-up
deadlines.

“Facility Improvements” means new tangible assets and improvements to existing
tangible assets which Gevo deems necessary to ensure that the Facility performs
at full ethanol production capacity, together with all tangible assets related
to the Retrofit.

“Facility Payments” means […***…]

“Facility Profits” means […***…]

 

8

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

[…***…] In the event that this calculation yields net losses, such losses shall
be the “Facility Losses.”

“Financial Closing” means when the Board determines, in its sole discretion,
that the Company has closed on the debt and equity financing necessary to
construct the Company’s proposed ethanol plant and provide a reasonable amount
of working capital (as determined by the Board) at plant start-up.

“Fiscal Year” means, subject to a change in Fiscal Year pursuant to
Section 8.1(b), the fiscal year of the Company, which shall be the Company’s
taxable year as determined under Regulations, Section 1.441-1 or Section 1.441-2
and the Regulations under Section 706 of the Code or, if the context requires,
any portion of a fiscal year for which an allocation of Profits, Losses or other
allocation items or a Distribution is to be made; provided that the Board may
designate a different fiscal year for GAAP reporting purposes but that
designation shall not affect the taxable year of the Company or the provisions
of this Agreement relating to Capital Accounts, allocations of Profits, Losses
or other allocation items, or Distributions.

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

“Gevo” has the meaning set forth in the Recitals.

“Gevo Competitor” means any Person that is engaged, directly or indirectly
(through Affiliates, joint ventures or otherwise), in the research, development,
production or commercialization of (i) isobutanol or the plastics, fibers,
rubber, other polymers and hydrocarbon fuels that can produced from isobutanol,
(ii) gasoline blendstocks or (iii) other cellulosic biofuels, including, without
limitation, the Persons listed on Schedule B to the Joint Venture Agreement.

“Gevo Economic Period” has the meaning set forth in Section 4.3(b)(iv) hereof.

“Gevo Percentage Interest” means the percentage interest held by Gevo at a given
time as computed in accordance with Section 4 of this Agreement and as may be
listed on Schedule B hereto from time to time. The sum of the Gevo Percentage
Interest and the Redfield Percentage Interest shall at all times be one hundred
percent (100%).

“GLE Consulting and Management Agreement” means the Consulting and Management
Agreement dated August 11, 2005 by and between Glacial Lakes Energy, LLC and
Redfield Energy, LLC, as amended, under which Glacial Lakes Energy, LLC will
provide the Company construction consulting and operating management services.

“Gross Asset Value” means with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(iii) The initial Gross Asset Value of any asset contributed by a Unit Holder to
the Company shall be the gross fair market value of such asset, as determined by
the Board;

 

9

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(iv) The Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross fair market values (taking Code Section 7701(g) into
account) as determined by the Board as of the following times: (A) the
acquisition of an additional interest in the Company by any new or existing Unit
Holder in exchange for more than a de minimis Capital Contribution; (B) the
distribution by the Company to a Unit Holder of more than a de minimis amount of
Company property as consideration for an interest in the Company; (C) the
liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and (D) such other times as the Regulations may
permit; provided that an adjustment described in clauses (A), (B) or (D) of this
subparagraph shall be made only if the Board determines that such adjustment is
necessary to reflect the relative economic interests of the Unit Holders in the
Company and further provided that the adjustment described in clause (A) of this
subparagraph shall not be made to reflect the issuance of additional Units prior
to or upon Financial Closing.

(v) The Gross Asset Value of any item of Company assets distributed to any Unit
Holder shall be adjusted to equal the gross fair market value (taking Code
Section 7701(g) into account) of such asset on the date of distribution as
determined by the Board; and

(vi) The Gross Asset Values of Company assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of the definition
of “Profits” and “Losses” or Section 3.1(c)(vii) or Section 3.3(c)(vii) hereof;
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this subparagraph (iv) to the extent that an adjustment pursuant to subparagraph
(ii) is required in connection with a transaction that would otherwise result in
an adjustment pursuant to this subparagraph (iv).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (ii) or (iv), such Gross Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset for purposes
of computing Profits and Losses.

“Interest” means, collectively, a Unit Holder’s share of the “Profits” and
“Losses” of the Company, a Unit Holder’s right to receive distributions of the
Company’s assets, and, with respect to a Member, any right of the Member to vote
on or participate in the management of the Company and to receive information
concerning the business and affairs of the Company as provided for in this
Agreement. An Interest is quantified by the unit of measurement referred to
herein as “Units” (as defined below).

“Isobutanol Minimum Commercial Level” means […***…] gallons of Qualifying
Isobutanol per 24-hour period multiplied by the number of 24-hour periods in the
respective Testing Period.

“Issuance Items” has the meaning set forth in Section 3.1(c)(viii) hereof.

“Joint Venture Agreement” has the meaning set forth in the Recitals.

 

10

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

“Leased Real Property” means the real property leased by the Company as tenant,
together with, to the extent leased by the Company, all buildings and other
structures, Facility, component parts or improvements currently or hereafter
located thereon, and all easements, servitudes, rights of use, and licenses, and
rights and appurtenances relating to the foregoing.

“Liquidation Period” has the meaning set forth in Section 12.7 hereof.
“Liquidator” has the meaning set forth in Section 12.9(a) hereof.

“Losses” has the meaning set forth in the definition of “Profits” and “Losses.”

“Majority in Interest” of the Members or any specified class or classes thereof
means Members holding more than fifty percent (50%) of the Units then held by
all Members, or of the Units of the specified class or classes of Units then
held by all Members.

“Managing Member” has the meaning set forth in Section 5.1(b) hereof.

“Maximum Economic Interest” means […***…].

“Member” means any Person who is described in and meets the membership
requirements established in Sections 6.1 and 6.2(a) hereof and who has not
ceased to be a Member pursuant to the terms of this Agreement, and includes each
class of Member including a Class A Member, Class B Member, Class C Member and
Class G Member except where this Agreement expressly distinguishes a particular
class of Member. “Members” means all such Persons.

“Net Cash Flow” means the gross cash proceeds of the Company less the portion
thereof used to pay or establish reserves for all Company expenses, debt
payments, obligations and liabilities, capital improvements, replacements, and
contingencies, all as reasonably determined by the Board. “Net Cash Flow” shall
not be reduced by depreciation, amortization, cost recovery deductions, or
similar allowances, but shall be increased by any reductions of reserves
previously established.

“Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1) of
the Regulations.

“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

“Owned Real Property” means the real or immovable property in which the Company
has fee title (or equivalent) interest, together with all buildings and other
structures, Facility, component parts or improvements currently or hereafter
located thereon, and all easements, servitudes, rights of use, and licenses, and
rights and appurtenances relating to the foregoing.

“Performance Level” has the meaning set forth in Section 4.3(b)(iii) hereof.

 

11

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

“Performance Testing Phase” means the period, which shall begin on a date that
is mutually agreed upon by the Company and Gevo, following the completion of the
Retrofit Phase (but in no event more than seven calendar days after the
completion of the Retrofit Phase) during which the isobutanol production
capabilities of the Facility will be tested during one or more Testing Periods,
it being understood that the Performance Testing Phase shall not begin until
[…***…]

“Permitted Transfer” has the meaning set forth in Section 10.2 hereof.

“Person” means any individual, partnership (whether general or limited), limited
liability company, corporation, trust, estate, association, nominee or other
entity.

“Profits” and “Losses” mean, for each Fiscal Year, an amount equal to the
Company’s taxable income or loss for such Fiscal Year, determined in accordance
with Code Section 703(a) (for this purpose, all items of income, gain, loss, or
deduction required to be stated separately pursuant to Code Section 703(a)(1)
shall be included in taxable income or loss), with the following adjustments
(without duplication):

(vii) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;

(viii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition of “Profits” and “Losses” shall be
added to such taxable income or loss;

(ix) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraphs (ii) or (iii) of the definition of Gross Asset Value,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the asset) or an item of loss (if
the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;

(x) Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;

(xi) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation;

 

12

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(xii) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required, pursuant to Regulations
Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Unit
Holder’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis) from the disposition of such asset and
shall be taken into account for purposes of computing Profits or Losses; and

(xiii) Notwithstanding any other provision of this definition, any items which
are specially allocated pursuant to Section 3.1(c), Section 3.1(d),
Section 3.3(c), and Section 3.3(d) hereof, the amount, if any, included in the
Company’s taxable income pursuant to Section 87 of the Code (the income add-back
in the amount of the small ethanol producer credit) and the partner level
deduction pursuant to Section 199 of the Code (relating to domestic production
activities) shall not be taken into account in computing Profits or Losses.

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Section 3.1(c), Section 3.1(d),
Section 3.3(c), and Section 3.3(d) hereof shall be determined by applying rules
analogous to those set forth in subparagraphs (i) through (vi) above.

“Property” means all real and personal property acquired by the Company,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

“Qualifying Isobutanol” means isobutanol that meets certain specifications, to
be set forth in the CSP.

“Real Property” shall mean the Leased Real Property and the Owned Real Property,
collectively.

“Redfield Percentage Interest” means 100% less the Gevo Percentage Interest. The
sum of the Redfield Percentage Interest and the Gevo Percentage Interest shall
at all times be one hundred percent (100%).

“Redfield Parties” means the existing Members as of the date of this Agreement,
excluding Gevo.

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended from time to time.

“Regulatory Allocations” has the meaning set forth in Section 3.1(d) hereof.

“Retrofit” has the meaning set forth in Section 4.3(a) hereof.

 

13



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

“Retrofit Costs” means the costs of the Retrofit, including all costs and fees
related to design and engineering services, the procurement of equipment,
construction, permitting, biocatalyst development, Facility Improvements,
Facility Payments (it being understood that during the Retrofit Phase, Facility
Payments will be made solely to the extent incurred pursuant to
Section 2.1(a)(ii) of the Joint Venture Agreement) and all of Gevo’s expenses
which are directly allocable to the Retrofit.

“Retrofit Phase” means the period beginning on the earlier of the commencement
of any activities related to the Retrofit and the date set forth in the notice
provided by Gevo pursuant to Section 2.1 of the Joint Venture Agreement and
ending on the later of (i) the day that the Retrofit is deemed “substantially
complete” under the Facility EPC Contract or (ii) the day that all of the
conditions precedent to the commencement of the Performance Testing Phase set
forth in section 2.1(b)(i) of the Joint Venture Agreement have been satisfied.

“Related Agreements” means this Agreement and the Marketing Agreement, the
License Agreement, the Guaranty and the Joint Retrofit Construction Agreement to
be entered into by and among the Company, Gevo and/or Affiliates of Gevo, as
applicable, pursuant to the terms of the Joint Venture Agreement, collectively,
or each of such documents singularly, and any documents or instruments
contemplated by or executed in connection with any of them or any of the
Contemplated Transactions.

“Securities Act” means the Securities Act of 1933, as amended.

“Syndication Expenses” means all expenditures classified as syndication expenses
pursuant to Section 1.709-2(b) of the Regulations.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity in which
such Person owns, directly or indirectly, fifty percent (50%) or more of the
outstanding equity securities or interests, the holders of which are generally
entitled to vote for the election of the governing body of such entity.

“Testing Period” has the meaning set forth in Section 4.3(b)(i) hereof.

“Tie-in Period” means any period of time during the Retrofit Phase in which
ethanol production at the Facility is temporarily suspended to allow
installation and tie-in of the Retrofit assets, other than regularly scheduled
shutdowns.

“Transfer” means, as a noun, any voluntary or involuntary transfer, sale, pledge
or hypothecation or other disposition, whether by operation of law (e.g.,
pursuant to a merger) or otherwise, and, as a verb, voluntarily or involuntarily
to transfer, sell, pledge or hypothecate or otherwise dispose of.

“Unit” means the unit of measurement into which an Interest is divided for
purposes of those provisions of this Agreement that require quantification of
the rights, preferences and

 

14



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

obligations represented by an Interest, as authorized and designated in
Section 2.2 and issued pursuant to Section 2.3 hereof, and includes each class
of Unit and each Unit within a class except where this Agreement expressly
distinguishes a particular class of Unit or particular Units within a class.

“Unit Holder” means a Person who owns Units, regardless of whether such Person
is a Member. “Unit Holders” means all Unit Holders. Unit Holders may be
designated with respect to specific types or classes of Units held.

“Unit Holder Nonrecourse Debt” has the same meaning as the term “partner
nonrecourse debt” in Section 1.704-2(b)(4) of the Regulations.

“Unit Holder Nonrecourse Debt Minimum Gain” means an amount, with respect to
each Unit Holder Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Unit Holder Nonrecourse Debt were treated as a Nonrecourse
Liability, determined in accordance with Section 1.704-2(i)(3) of the
Regulations.

“Unit Holder Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of the
Regulations.

“Working Capital Requirement” means $8,000,000 of working capital (excluding
spare parts inventory and short-term debt) or, if greater, the minimum working
capital under any Company loan agreement.

SECTION 2

CAPITAL AND INTERESTS

2.1 Members.

The Members of the Company are those Persons described in Section 6.1 and
Section 6.2 hereof, who have not ceased to be Members.

2.2 Authorized Units; Designation of Units.

(a) The Company is authorized to issue up to 55,000,000 Units, which shall
remain undesignated as to class or series until issued by the Board in
accordance with or as authorized pursuant to this Agreement, or except as
otherwise provided herein. Authorized Units shall be issued only in accordance
with Section 2.3.

(b) The Company is authorized to issue Class A Units, Class B Units, Class C
Preferred Units and, such additional class or series as may be authorized
pursuant to Section 2.2(g) of this Agreement, and the Board shall designate
Units upon issuance as either Class A Units, Class B Units or Class C Preferred
Units, or if applicable, such additional class or series as may be so
authorized. The relative rights, preferences and limitations of the Class A
Units, Class B Units and the Class C Preferred Units are established herein. In
general, the Class A Units, Class B Units and Class C Preferred Units shall
participate in the growth and appreciation in value of the Company as well as
the risk of a decline in the value of the Company. Except as

 

15



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

otherwise provided in this Section 2.2, the allocations in Sections 3.3, 3.4 and
3.5, those provisions of this Agreement relating to the financial rights and
obligations of the Class B Units issued pursuant to Section 2.3(f), and such
more specific provisions as may be incorporated in Units issued pursuant to the
exercise of rights, warrants, and options granted under Section 2.2(i) of this
Agreement, the rights and preferences of holders of Class A Units, Class B Units
and Class C Preferred Units are equal. Any subdivision or combination of
outstanding Units, or declaration of a distribution payable in Units, shall be
effected equally as to Class A Units, Class B Units and Class C Preferred Units.

(c) Only persons involved in production agriculture may hold Class A Units. For
purposes of this Agreement, “persons involved in production agriculture” means
producers (grain or livestock), associations of producers, elevators and other
persons who provide goods or services to producers and/or associations of
producers (whether such goods or services are provided, and whether such person
is organized, on a cooperative basis or on an investor basis), and persons who
market corn through the Company under a uniform marketing and delivery
agreement, as determined by the Board. On a prospective basis, the Board may
establish additional qualifications, requirements or conditions to holding
Class A Units.

(d) Each person who holds Class A Units must also enter into and abide by the
terms and conditions of a uniform marketing and delivery agreement with the
Company requiring the annual delivery of one bushel of corn to the Company for
each Class A Unit held (the “committed bushels”). If the Company subdivides or
combines its outstanding Class A Units or declares a distribution payable in its
Class A Units, the annual delivery requirement of one bushel of corn for each
Class A Unit shall be proportionately increased, in the case of combination, or
decreased, in the case of a subdivision or distribution. The Company has the
authority to establish, or contract with a third-party to establish,
standardized procedures for Class A Members who wish to meet their delivery
obligations through open-market purchases or other efficiency-seeking
procurement methods and procedures, and to charge Class A Members who utilize
such pool purchasing programs to meet their delivery obligations a reasonable
administrative or “pool” fee for such use.

(e) The Company shall pay the following per bushel freight allowance to holders
of Class A Units on actual deliveries of committed bushels under the uniform
marketing and delivery agreement with the Company:

[…***…]

 

16

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

All mileages will be determined by the Board from the point of origination of
the committed bushels delivered by the holder of the Class A Units. The
determination of the Board is final. Freight allowances will not be paid on
committed bushels delivered pursuant to a pool purchasing program established by
the Company. Freight allowances on committed bushels may not be increased
without the approval of a Majority in Interest of the Class B Members, the Class
C Preferred Members, and any other class of Member (excluding the Class A
Members), voting separately by class. Freight allowances on committed bushels
may not be decreased without the approval of a Majority in Interest of the
Class A Members.

(f) Additionally, holders of 50,000 or more Class A Units that were originally
purchased in the Company’s initial public offering of Class A and Class B Units
in September 2005 (a “commercial level block”) are entitled to be paid a […***…]
per bushel volume incentive premium on all committed bushels for such commercial
level block of Class A Units. The Company will pay the […***…] per bushel volume
incentive premium on all committed bushels under the uniform marketing and
delivery agreement in respect of such commercial level blocks, whether such
committed bushels are actually delivered or delivered pursuant to a uniform pool
delivery system established by the Company.

(i) The […***…] per bushel premium will be paid only on commercial level blocks
purchased in the Company’s initial public offering of Class A and Class B Units
in September 2005. Holders of Class A Units may not purchase additional Class A
Units subsequent to the Company’s initial public offering in September 2005 to
add to a commercial level block purchased in the initial public offering or to
achieve commercial level block status on Units purchased in the initial public
offering. The maximum number of Class A Units purchased as part of commercial
level blocks in the Company’s initial public offering and the corresponding
number of committed bushels eligible for volume incentive premium will be
established at the close of the Company’s initial public offering of Units
commenced in September 2005.

(ii) A commercial level block of Class A Units that is eligible for the volume
incentive premium may be transferred, but only in 50,000 Class A Units or more
increments. Commercial level blocks may not be split into less than
50,000 Class A Unit increments and retain the volume incentive premium. If one
person holds two or more commercial level blocks of Class A Units that are
eligible for the volume incentive premium, then such person may transfer one or
more commercial level blocks of 50,000 or more Class A Units (and such
transferee(s) will acquire the volume incentive premium payable on the committed
bushels in respect of such commercial level block(s)), and retain one (or more)
commercial level block(s) and the volume incentive premium payable on the
committed bushels in respect of the retained commercial level block(s).

(iii) The […***…] per bushel volume incentive premium provided for in this
Section 2.2(f) of this Agreement may not be decreased or otherwise modified or
amended without the consent of all Class A Members who own commercial level
blocks of Class A Units, and may not be increased.

 

17

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(g) Authority is hereby vested in the Board of Managers, upon the consent or
approval of a Majority in interest of the Members voting separately by class, to
establish and authorize one or more than one additional classes or series of
Units, to set forth the designation and number of authorized Units of any such
additional class or series, to fix the relative rights and preferences of any
such additional class or series, including but not limited to the voting powers,
full or limited or none, and relative economic and other rights, preferences
and/or limitations thereof, any or all of which rights and preferences may be
senior or superior to, on par with, or junior to those of the authorized Class A
and Class B or any other such additional class or series.

(h) When the Company desires to issue any Units of any class or series which
shall not previously have been so authorized and designated, any and all rights
and preferences of such additional class or series as established by the Board
of Managers upon the consent or approval of a Majority in Interest of the
Members voting separately by class shall be set forth in an exhibit that shall
be attached hereto and made a part hereof. When the rights and preferences if
any of any such additional class or series have been established by the Board of
Managers and set forth in an exhibit hereto, the setting forth of such rights
and preferences shall have the effect of amending the applicable provisions of
this Agreement and such rights and preferences may thereafter only be amended
pursuant to the applicable provisions of this Agreement.

(i) The Board of Managers shall have the authority and power to establish,
authorize the issuance of, and grant rights, warrants, and options entitling the
holders thereof to purchase from the Company Units of any class or series
authorized hereunder, or bonds, notes, debentures, or other obligations
convertible into Units of any class or series authorized hereunder, subject to
all qualifications, requirements or conditions of holding such class or series
established by or pursuant to this Agreement.

2.3 Capital Contributions; Issuance of Units

(a) Each Unit issued and outstanding as of the Effective Date is hereby
automatically converted into, designated, and shall hereafter be deemed to be
and shall be, a Class B Unit.

(b) No Member shall be obligated to make any additional Capital Contributions to
the Company or to pay any assessment to the Company, other than the unpaid
portion of such Member’s written agreement to make Capital Contributions, and no
Units shall be subject to any mandatory assessment, requests or demands for
capital.

(c) Units may only be issued in consideration of Capital Contributions. The
Board may accept Capital Contributions from Members or persons seeking to become
Members, may authorize the Company to enter into a written subscription
agreement with such Member or persons seeking to become Members to make Capital
Contributions for the purchase of Units, and may cause the Company to designate
and issue additional Units to such persons in consideration of Capital
Contributions to the Company. Capital Contributions and the designation and
issuance of additional Units shall be made at such times and upon such terms

 

18



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

and conditions as are authorized by this Agreement and as the Board and the
person acquiring the Units may agree.

(d) Upon acceptance of Capital Contributions and the issuance of additional
Units, the Board shall cause the books and records of the Company to be adjusted
appropriately.

(e) The Members shall have no preemptive rights to make Capital Contributions.

(f) In addition to any Units it purchases, Glacial Lakes Energy, LLC shall be
issued additional Units as follows:

(i) [reserved].

(ii) Immediately after Financial Closing, that number of Class B Units as will
represent five percent (5%) of the total Units outstanding after their issuance.

(iii) The Units issued pursuant to subparagraph (ii) are in consideration of
management and administrative services rendered and to be rendered to the
Company in accordance with the GLE Consulting and Management Agreement;
provided, however, that neither the issuance of such Units nor such Units when
issued are subject to forfeiture for any reason including termination of the GLE
Consulting and Management Agreement. No Capital Contribution will be credited to
the Capital Account of Glacial Lakes Energy, LLC with respect to the issuance of
said Units, and Glacial Lakes Energy, LLC shall be a Member with respect to such
Units from and after their issuance.

(g) The Units issued to Glacial Lakes Energy, LLC pursuant to Section 2.3(f)
and, to the extent of the special allocation to them in Section 3.1(c)(x), the
Units that are issued in the Seed Capital Round and the Units issued upon
exercise of Board Options, are intended to be substantially vested profits
interests for federal income tax purposes within the meaning of Revenue
Procedure 93-27 and Revenue Procedure 2001-43. If the proposed revenue procedure
described in Internal Revenue Service Notice 2005-43 is finalized prior to the
issuance of all such Units, such Units that are issued after finalization are
intended to constitute “safe harbor partnership interests” as described in said
Notice. Accordingly, the Company and all Unit Holders (including the recipients
of such Units), intending to be legally bound, agree that

(i) the Company is authorized and directed to elect the “safe harbor” described
in the revenue procedure to be issued pursuant to said Notice,

(ii) the Company and each of its Unit Holders (including the recipients of such
Units) will comply with all requirements of said safe harbor with respect to all
partnership interests transferred in connection with the performance of services
while the election remains effective, including reporting in a manner consistent
with the safe harbor on their respective income tax returns, and

(iii) no issuance or transfer of any Unit shall be effective unless the Person
acquiring the Unit agrees to be legally bound by the safe harbor election as if
it had

 

19



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

been a Unit Holder at the time the Units referenced in the first sentence of
this Section 2.3(g) were issued and such related conditions as the Board of
Managers may reasonably impose.

The parties acknowledge that the proposed revenue procedure is subject to
change, and agree that this subparagraph shall be construed in such manner as
may be necessary to implement the intent of the parties as stated above, and
that the Board of Managers shall have the authority, without any further action
by the Unit Holders, to amend this Agreement as may be necessary to implement
the stated intent. Following the issuance of the Units described in this
subparagraph, the Board of Managers shall have the sole discretion and authority
to act on behalf of the Company and the Unit Holders to terminate the safe
harbor election, and each Unit Holder agrees that it will not take any action
that would terminate the safe harbor election.

2.4 Capital Accounts.

A Capital Account shall be maintained for each Unit Holder in accordance with
the following provisions. To facilitate the accounting for acquisitions,
ownership and transfers of more than one class of Units by a Unit Holder, each
Unit Holder’s Capital Account shall be subdivided into separate Capital Accounts
for each class of Unit owned, and the following adjustments to Capital Accounts
shall be made by reference to Units of each class of Unit owned:

(a) To each Unit Holder’s Capital Account there shall be credited (i) such Unit
Holder’s Capital Contributions, (ii) such Unit Holder’s distributive share of
Profits and any items in the nature of income or gain which are specially
allocated pursuant to Section 3.1(c), Section 3.1(d), Section 3.3(c), and
Section 3.3(d) hereof, and (iii) the amount of any Company liabilities assumed
by such Unit Holder or which are secured by any Property distributed to such
Unit Holder. The principal amount of a promissory note which is not readily
traded on an established securities market and which is contributed to the
Company by the maker of the note (or a Unit Holder related to the maker of the
note within the meaning of Regulations Section 1.704-1(b)(2)(ii)(c)) shall not
be included in the Capital Account of any Unit Holder until the Company makes a
taxable disposition of the note or until (and to the extent) principal payments
are made on the note, all in accordance with Regulations
Section 1.704-1(b)(2)(iv)(d)(2);

(b) To each Unit Holder’s Capital Account there shall be debited (i) the amount
of money and the Gross Asset Value of any Property distributed to such Unit
Holder pursuant to any provision of this Agreement, (ii) such Unit Holder’s
distributive share of Losses and any items in the nature of expenses or losses
which are specially allocated pursuant to Section 3.1(c), Section 3.1(d),
Section 3.3(c), and Section 3.3(d) hereof, and (iii) the amount of any
liabilities of such Unit Holder assumed by the Company or which are secured by
any Property contributed by such Unit Holder to the Company;

(c) During the Retrofit Phase, Gevo’s Capital Account shall be periodically
credited with an amount equal to the total Retrofit Costs borne by Gevo in
connection with the Retrofit of the Facility. Upon the completion of the
Performance Testing Phase, there shall be corresponding adjustments to the
Capital Accounts of other Unit Holders, such that the aggregate Capital Accounts
of the Redfield Parties are in the same ratio to the aggregate Capital Accounts
of the Gevo Parties as the Redfield Percentage Interest is to the Gevo
Percentage Interest at such

 

20



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

time. In addition, until such time as the Performance Level equals 100%, Gevo’s
Capital Account shall be credited with additional amounts equal to any Retrofit
Costs borne by Gevo during the Gevo Economic Period.

(d) In the event Units are Transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the Transferred Units; and

(e) In determining the amount of any liability for purposes of subparagraphs
(a) and (b) above there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
allocation of Profits and Losses, nonliquidating distributions, liquidating
distributions, and the maintenance of Capital Accounts, including and subject to
Section 12.3, are intended to comply with Regulations Section 1.704-1(b), and
shall be interpreted and applied in a manner consistent with such Regulations.
In the event the Board shall determine that it is prudent to modify the manner
in which the Capital Accounts, or any debits or credits thereto (including,
without limitation, debits or credits relating to liabilities which are secured
by contributed or distributed property or which are assumed by the Company or
any Unit Holders), are computed in order to comply with such Regulations, the
Board may make such modification, provided that it is not likely to have a
material effect on the amounts distributed to any Person pursuant to Section 12
hereof upon the dissolution of the Company. The Board also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Unit Holders and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b).

SECTION 3

ALLOCATIONS AND DISTRIBUTIONS

3.1 Allocations Prior to Commencement of the Gevo Economic Period.

Prior to the commencement of the Gevo Economic Period, all allocations shall be
made solely among the Redfield Parties as described in this Section 3.1.

(a) Profits.

After giving effect to the special allocations in Section 3.1(c) and
Section 3.1(d) hereof, and except as otherwise provided in Section 3.1(e)
hereof, Profits for any Fiscal Year shall be allocated among holders of the
Class A Units and Class B Units ratably in proportion to the Class A Units and
Class B Units held.

(b) Losses.

 

21



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

After giving effect to the special allocations in Section 3.1(c) and
Section 3.1(d) hereof, and except as otherwise provided in Section 3.1(e)
hereof, Losses for any Fiscal Year shall be allocated among holders of the
Class A Units and Class B Units ratably in proportion to the Class A Units and
Class B Units held.

(c) Special Allocations.

The following special allocations shall be made in the following order:

(i) Minimum Gain Chargeback. Except as otherwise provided in Section 1.704-2(g)
of the Regulations, notwithstanding any other provision of this Section 3, if
there is a net decrease in Company Minimum Gain during any Fiscal Year, each
Unit Holder shall be specially allocated items of Company income and gain for
such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal
to such Unit Holder’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Unit Holder pursuant thereto. The items
to be so allocated shall be determined in accordance with sections 1.704-2(f)(6)
and 1.704-2(j)(2) of the Regulations. This Section 3.1(c)(i) is intended to
comply with the minimum gain chargeback requirement in Section 1.704-2(f) of the
Regulations and shall be interpreted consistently therewith.

(ii) Unit Holder Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Regulations, notwithstanding any other provision of
this Section 3, if there is a net decrease in Unit Holder Nonrecourse Debt
Minimum Gain attributable to a Unit Holder Nonrecourse Debt during any Fiscal
Year, each Unit Holder who has a share of the Unit Holder Nonrecourse Debt
Minimum Gain attributable to such Unit Holder Nonrecourse Debt, determined in
accordance with Section 1.704-2(i)(5) of the Regulations, shall be specially
allocated items of Company income and gain for such Fiscal Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to such Unit Holder’s
share of the net decrease in Unit Holder Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Unit Holder pursuant thereto. The items to be so
allocated shall be determined in accordance with Sections 1.704-2(i)(4) and
1.704-2(j)(2) of the Regulations. This Section 3.1(c)(ii) is intended to comply
with the minimum gain chargeback requirement in Section 1.704-2(i)(4) of the
Regulations and shall be interpreted consistently therewith.

(iii) Qualified Income Offset. In the event any Unit Holder unexpectedly
receives any adjustments, allocations, or distributions described in Sections
1.704- 1(b)(2)(ii)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) of
the Regulations, items of Company income and gain shall be specially allocated
to such Unit Holder in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, the Adjusted Capital Account Deficit of the
Unit Holder as quickly as possible, provided that an allocation pursuant to this
Section 3.1(c)(iii) shall be made only if and to the extent that the

 

22



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

Unit Holder would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Section 3 have been tentatively made as if this
Section 3.1(c)(iii) were not in this Agreement.

(iv) Gross Income Allocation. In the event any Unit Holder has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the amount such Unit
Holder is obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Unit Holder
shall be specially allocated items of Company income and gain in the amount of
such excess as quickly as possible, provided that an allocation pursuant to this
Section 3.1(c)(iv) shall be made only if and to the extent that such Unit Holder
would have a deficit Capital Account in excess of such sum after all other
allocations provided for in this Section 3 have been made as if
Section 3.1(c)(iii) and this Section 3.1(c)(iv) were not in this Agreement.

(v) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Unit Holders in proportion to Units owned.

(vi) Unit Holder Nonrecourse Deductions. Any Unit Holder Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Unit Holder who bears
the economic risk of loss with respect to the Unit Holder Nonrecourse Debt to
which such Unit Holder Nonrecourse Deductions are attributable in accordance
with Regulations Section 1.704-2(i)(1).

(vii) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset, pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Unit Holder in complete liquidation of such Unit Holder’s interest in the
Company, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Unit Holders in accordance with their interests in the Company
in the event Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Unit
Holder to whom such distribution was made in the event Regulations.
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(viii) Allocations Relating to Taxable Issuance of Units. Any income, gain, loss
or deduction realized as a direct or indirect result of the issuance of Units by
the Company to a Unit Holder (the “Issuance Items”) shall be allocated among the
Unit Holders so that, to the extent possible, the net amount of such Issuance
Items, together with all other allocations under this Agreement to each Unit
Holder shall be equal to the net amount that would have been allocated to each
such Unit Holder if the Issuance Items had not been realized.

(ix) Syndication Expenses. Syndication Expenses for any Fiscal Year shall be
specially allocated to the Unit Holders in proportion to their Units, provided
that, if Units are issued pursuant to Section 2.3 hereof during the Fiscal Year,
all Syndication Expenses shall be divided among the Unit Holders from time to
time so that, to the extent

 

23



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

possible, the cumulative Syndication Expenses allocated with respect to each
Unit at any time is the same amount. In the event the Board shall determine that
such result is not likely to be achieved through future allocations of
Syndication Expenses, the Board may allocate other items of income, gain,
deduction, or loss so as to achieve the same effect on the Capital Accounts of
the Unit Holders.

(x) Special Allocation of Gain. Net gain realized by the Company that otherwise
would be allocable under Section 3.1(a) shall be specially allocated in the
following order and at the following time:

(1) first, to Unit Holders who hold Class C Preferred Units an amount, when
combined with prior allocations pursuant to this Section 3.1(c) and
Section 3.1(d), equals a ten percent (10%) annual, cumulative, non-compounding
return on such Unit Holders initial Capital Contribution calculated like
interest using the average daily balance of the Capital Contribution over the
period of time in question,

(2) second, to Unit Holders who hold Units that were issued to Glacial Lakes
Energy, LLC pursuant to Section 2.3(f), in proportion to such Units in an amount
not to exceed One Dollar ($1.00) for each such Unit, and

(3) next, to Unit Holders who hold Units that were issued to Glacial Lakes
Energy, LLC pursuant to Section 2.3(f), Units that were issued in the Seed
Capital Round and Units that were issued pursuant to the exercise of Board
Options, in proportion to all such Units in an amount not to exceed One Dollar
($1.00) for each such Unit. Units issued in the Seed Capital Round shall mean
the Units issued pursuant to the Company’s private placement of Units in August
2005, and Board Options shall mean an option to acquire Units that was granted
on or before Financial Closing in consideration of services as a member of the
Company’s Board of Managers.

The intent of this special allocation is provide an incentive with respect to
the Units referenced in subparagraph (3) above that will be paid only if and to
the extent that aggregate distributions made by the Company during the
Liquidation Period (or out of the proceeds of a refinancing) with respect to
Units other than those described in subparagraph (3) are at least $2.00 per
Unit. Accordingly, this special allocation generally shall be made with respect
to gain realized by the Company during the Liquidation Period; provided, that if
Profits are allocated before the Liquidation Period pursuant to clause (iii) of
the definition of “Profits” and “Losses” (relating to adjustments to Gross Asset
Values), the Board of Managers shall make a good faith determination of whether
and to what extent it is appropriate for part or all of this special allocation
to be made as part of that Profit allocation in order to better assure that the
intended incentive will be distributed when the Company later liquidates.

 

24



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

If the Company subdivides or combines its outstanding Units or declares a
distribution payable in its Units, the amount per Unit of this special
allocation shall be proportionately increased, in the case of combination, or
decreased, in the case of a subdivision or distribution.

(xi) Equalization of Certain Profits or Loss Allocations. Immediately following
Financial Closing, and subject to Section 3.1(c)(ix) hereof, items of income,
loss and deduction shall be specially allocated to the extent possible among the
Class A Units and Class B Units until the cumulative Profits or Losses allocated
to each such Class A Unit and Class B Unit since the Company’s formation is
equal.

(d) Curative Allocations.

The allocations set forth in Sections 3.1(c)(i) through (vii), Section 3.1(e),
Sections 3.3(c)(i) through (vii), and Section 3.3(e) (the “Regulatory
Allocations”) are intended to comply with certain requirements of the
Regulations. It is the intent of the Members that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Company income, gain, loss or
deduction pursuant to this Section 3.1(d). Therefore, notwithstanding any other
provision of this Section 3 (other than the Regulatory Allocations), the Company
shall make such offsetting special allocations of Company income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Unit Holder’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Unit Holder
would have had if the Regulatory Allocations were not part of the Agreement:

(e) Loss Limitation.

Losses allocated pursuant to Section 3.1(b) hereof shall not exceed the maximum
amount of Losses that can be allocated without causing any Unit Holder to have
an Adjusted Capital Account Deficit at the end of any Fiscal Year. In the event
some but not all of the Unit Holders would have Adjusted Capital Account
Deficits as a consequence of an allocation of Losses pursuant to Section 3.1(b)
hereof, the limitation set forth in this Section 3.1(e) shall be applied on a
Unit Holder by Unit Holder basis among the Units, so as to allocate the maximum
permissible Losses to each Unit Holder under Section 1.704-1(b)(2)(ii)(d) of the
Regulations.

(f) Other Allocation Rules.

(i) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Board using
any permissible method under Code Section 706 and the Regulations thereunder.

(ii) Generally, all Profits and Losses allocated to the Unit Holders or the
Holders of specified Units or a specified class thereof shall be allocated among
them in proportion to the Units or specified Units or class thereof,
respectively, held by each. In the event Units are issued pursuant to
Section 2.3 hereof during a Fiscal Year, the Profits (or

 

25



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

Losses) allocated to the Unit Holders for each such Fiscal Year shall be
allocated among the Unit Holders in proportion to the number of Units each holds
from time to time during such Fiscal Year in accordance with Code Section 706,
using any convention permitted by law and selected by the Board.

(iii) The Unit Holders are aware of the income tax consequences of the
allocations made by this Section 3 and hereby agree to be bound by the
provisions of this Section 3 in reporting their shares of Company income and
loss for income tax purposes.

(iv) Solely for purposes of determining a Unit Holder’s proportionate share of
the “excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), the Unit Holders’ aggregate interests in
Company profits shall be deemed to be as provided in the capital accounts.

To the extent permitted by Section 1.704-2(h)(3) of the Regulations, the Unit
Holders shall endeavor to treat distributions of Net Cash Flow as having been
made from the proceeds of a Nonrecourse Liability or a Unit Holder Nonrecourse
Debt only to the extent that such distributions would cause or increase an
Adjusted Capital Account Deficit for any Unit Holder.

(g) Tax Allocations: Code Section 704(c).

(i) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss, and deduction with respect to any Property contributed to
the capital of the Company shall, solely for tax purposes, be allocated among
the Unit Holders so as to take account of any variation between the adjusted
basis of such Property to the Company for federal income tax purposes and its
initial Gross Asset Value (computed in accordance with the definition of Gross
Asset Value).

(ii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (ii) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder.

(iii) Allocations pursuant to this Section 3.1(g) shall be made with respect to
the Company’s assets owned (or assets received in exchange for such assets) on
the commencement of the Gevo Economic Period under the traditional method with
the ceiling rule and as to other assets as required or permitted by Regulations
Section 1.704-3 pursuant to such method provided therein as may reasonably be
designated in accordance with Section 8.3. Any elections or other decisions
relating to allocations under this Section 3.1(g) will be made in accordance
with Section 8.3 in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations under this Section 3.1(g) are solely
for purposes of federal, state and local taxes and shall not affect, or in any
way be taken into account in computing, any Unit Holder’s Capital Account or
share of Profits or Losses or distributions under any provision of this
Agreement.

 

26



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

3.2 Distributions Prior to Commencement of the Gevo Economic Period.

Prior to the commencement of the Gevo Economic Period, all distributions shall
be made solely among the Redfield Parties as described in this Section 3.2.

(a) Net Cash Flow.

Except as otherwise provided in Section 12 hereof and to the extent necessary to
reflect the stated intent of the special allocation of gain in Section 3.1(c)(x)
above, Net Cash Flow, if any, shall be distributed to the Unit Holders at such
times and in such amounts as may be determined by the Board in the following
manner:

(i) first, to the holders of the Class C Preferred Units in proportion to their
Class C Preferred Units, an amount, when combined with prior distributions
pursuant to this Section 3.2(a), equals a ten percent (10%) annual, cumulative,
non-compounding return on such holders initial Capital Contribution calculated
like interest using the average daily balance of the such Capital Contribution
over the time period in question; and

(ii) thereafter to the holders of Class A Units and Class B Units in proportion
to their Units.

(b) Amounts Withheld.

All amounts withheld pursuant to the Code or any provision of any state, local
or foreign tax law with respect to any payment, distribution or allocation to
the Company or the Unit Holders shall be treated as amounts paid or distributed,
as the case may be, to the Unit Holders with respect to which such amount was
withheld pursuant to this Section 3.2(b) for all purposes under this Agreement.
The Company is authorized to withhold from payments and distributions, or with
respect to allocations to the Unit Holders, and to pay over to any federal,
state and local government or any foreign government, any amounts required to be
so withheld pursuant to the Code or any provisions of any other federal, state
or local law or any foreign law, and shall allocate any such amounts to the Unit
Holders with respect to which such amount was withheld.

(c) Limitations on Distributions.

(i) The Company shall make no distributions to the Unit Holders except (i) as
provided in this Section 3.2 and Section 12 hereof or (ii) distributions payable
in Units authorized by the Board.

(ii) A Unit Holder may not receive a distribution from the Company to the extent
that, after giving effect to the distribution, all liabilities of the Company,
other than liability to Unit Holders on account of their Capital Contributions,
would exceed the Gross Asset Value of the Company’s assets.

 

27



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

3.3 Allocations After Commencement of the Gevo Economic Period.

Beginning upon the commencement of the Gevo Economic Period, allocations shall
be made among all Members as described in this Section 3.3.

(a) Determination. Profits or Losses shall be determined by the Board, in
accordance with the Code, as soon as practicable after the close of the
Company’s fiscal year.

(b) Allocation. Profits or Losses shall be allocated to Gevo in proportion to
the Gevo Percentage Interest and to the Redfield Parties in proportion to the
Redfield Percentage Interest. Amounts allocated to the Redfield Parties shall in
turn be subject to the provisions of Section 3.1 above.

(c) Special Allocations.

The following special allocations shall be made in the following order:

(i) Minimum Gain Chargeback. Except as otherwise provided in Section 1.704-2(g)
of the Regulations, notwithstanding any other provision of this Section 3, if
there is a net decrease in Company Minimum Gain during any Fiscal Year, each
Unit Holder shall be specially allocated items of Company income and gain for
such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal
to such Unit Holder’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Unit Holder pursuant thereto. The items
to be so allocated shall be determined in accordance with sections 1.704-2(f)(6)
and 1.704-2(j)(2) of the Regulations. This Section 3.3(c)(i) is intended to
comply with the minimum gain chargeback requirement in Section 1.704-2(f) of the
Regulations and shall be interpreted consistently therewith.

(ii) Unit Holder Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Regulations, notwithstanding any other provision of
this Section 3, if there is a net decrease in Unit Holder Nonrecourse Debt
Minimum Gain attributable to a Unit Holder Nonrecourse Debt during any Fiscal
Year, each Unit Holder who has a share of the Unit Holder Nonrecourse Debt
Minimum Gain attributable to such Unit Holder Nonrecourse Debt, determined in
accordance with Section 1.704-2(i)(5) of the Regulations, shall be specially
allocated items of Company income and gain for such Fiscal Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to such Unit Holder’s
share of the net decrease in Unit Holder Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Unit Holder pursuant thereto. The items to be so
allocated shall be determined in accordance with Sections 1.704-2(i)(4) and
1.704-2(j)(2) of the Regulations. This Section 3.3(c)(ii) is intended to comply
with the minimum gain chargeback requirement in Section 1.704-2(i)(4) of the
Regulations and shall be interpreted consistently therewith.

 

28



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(iii) Qualified Income Offset. In the event any Unit Holder unexpectedly
receives any adjustments, allocations, or distributions described in Sections
1.704- 1(b)(2)(ii)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) of
the Regulations, items of Company income and gain shall be specially allocated
to such Unit Holder in an amount and manner sufficient to eliminate, to the
extent required by the Regulations, the Adjusted Capital Account Deficit of the
Unit Holder as quickly as possible, provided that an allocation pursuant to this
Section 3.3(c)(iii) shall be made only if and to the extent that the Unit Holder
would have an Adjusted Capital Account Deficit after all other allocations
provided for in this Section 3 have been tentatively made as if this
Section 3.3(c)(iii) were not in this Agreement.

(iv) Gross Income Allocation. In the event any Unit Holder has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the amount such Unit
Holder is obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Unit Holder
shall be specially allocated items of Company income and gain in the amount of
such excess as quickly as possible, provided that an allocation pursuant to this
Section 3.3(c)(iv) shall be made only if and to the extent that such Unit Holder
would have a deficit Capital Account in excess of such sum after all other
allocations provided for in this Section 3 have been made as if
Section 3.3(c)(iii) and this Section 3.3(c)(iv) were not in this Agreement.

(v) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Unit Holders in proportion to Units owned.

(vi) Unit Holder Nonrecourse Deductions. Any Unit Holder Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Unit Holder who bears
the economic risk of loss with respect to the Unit Holder Nonrecourse Debt to
which such Unit Holder Nonrecourse Deductions are attributable in accordance
with Regulations Section 1.704-2(i)(1).

(vii) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset, pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Unit Holder in complete liquidation of such Unit Holder’s interest in the
Company, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Unit Holders in accordance with their interests in the Company
in the event Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Unit
Holder to whom such distribution was made in the event Regulations.
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(viii) Allocations Relating to Taxable Issuance of Units. Any Issuance Items
shall be allocated among the Unit Holders so that, to the extent possible, the
net amount of such Issuance Items, together with all other allocations under
this Agreement

 

29



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

to each Unit Holder shall be equal to the net amount that would have been
allocated to each such Unit Holder if the Issuance Items had not been realized.

(ix) Syndication Expenses. Syndication Expenses for any Fiscal Year shall be
specially allocated to the Unit Holders in proportion to their Units, provided
that, if Units are issued pursuant to Section 2.3 hereof during the Fiscal Year,
all Syndication Expenses shall be divided among the Unit Holders from time to
time so that, to the extent possible, the cumulative Syndication Expenses
allocated with respect to each Unit at any time is the same amount. In the event
the Board shall determine that such result is not likely to be achieved through
future allocations of Syndication Expenses, the Board may allocate other items
of income, gain, deduction, or loss so as to achieve the same effect on the
Capital Accounts of the Unit Holders.

(d) Curative Allocations.

The Regulatory Allocations are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 3.3(d). Therefore, notwithstanding
any other provision of this Section 3 (other than the Regulatory Allocations),
the Company shall make such offsetting special allocations of Company income,
gain, loss or deduction in whatever manner it determines appropriate so that,
after such offsetting allocations are made, each Unit Holder’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Unit Holder would have had if the Regulatory Allocations were not part of the
Agreement:

(e) Loss Limitation.

Losses allocated pursuant to Section 3.3(b) hereof shall not exceed the maximum
amount of Losses that can be allocated without causing any Unit Holder to have
an Adjusted Capital Account Deficit at the end of any Fiscal Year. In the event
some but not all of the Unit Holders would have Adjusted Capital Account
Deficits as a consequence of an allocation of Losses pursuant to Section 3.3(b)
hereof, the limitation set forth in this Section 3.3(e) shall be applied on a
Unit Holder by Unit Holder basis among the Units, so as to allocate the maximum
permissible Losses to each Unit Holder under Section 1.704-1(b)(2)(ii)(d) of the
Regulations.

(f) Other Allocation Rules.

(i) For purposes of determining the Profits, Losses, or any other items
allocable to any period, Profits, Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Board using
any permissible method under Code Section 706 and the Regulations thereunder.

(ii) Generally, all Profits and Losses allocated to the Unit Holders or the
Holders of specified Units or a specified class thereof shall be allocated among
them in proportion to the Units or specified Units or class thereof,
respectively, held by each. In the event Units are issued pursuant to
Section 2.3 hereof during a Fiscal Year, the Profits (or

 

30



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

Losses) allocated to the Unit Holders for each such Fiscal Year shall be
allocated among the Unit Holders in proportion to the number of Units each holds
from time to time during such Fiscal Year in accordance with Code Section 706,
using any convention permitted by law and selected by the Board.

(iii) The Unit Holders are aware of the income tax consequences of the
allocations made by this Section 3 and hereby agree to be bound by the
provisions of this Section 3 in reporting their shares of Company income and
loss for income tax purposes.

(iv) Solely for purposes of determining a Unit Holder’s proportionate share of
the “excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), the Unit Holders’ aggregate interests in
Company profits shall be deemed to be as provided in the capital accounts.

To the extent permitted by Section 1.704-2(h)(3) of the Regulations, the Unit
Holders shall endeavor to treat distributions of Net Cash Flow as having been
made from the proceeds of a Nonrecourse Liability or a Unit Holder Nonrecourse
Debt only to the extent that such distributions would cause or increase an
Adjusted Capital Account Deficit for any Unit Holder.

(g) Tax Allocations: Code Section 704(c).

(i) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss, and deduction with respect to any Property contributed to
the capital of the Company shall, solely for tax purposes, be allocated among
the Unit Holders so as to take account of any variation between the adjusted
basis of such Property to the Company for federal income tax purposes and its
initial Gross Asset Value (computed in accordance with the definition of Gross
Asset Value).

(ii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (ii) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to such asset
shall take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder.

(iii) Allocations pursuant to this Section 3.3(g) shall be made with respect to
the Company’s assets owned (or assets received in exchange for such assets) on
the commencement of the Gevo Economic Period under the traditional method with
the ceiling rule and as to other assets as required or permitted by Regulations
Section 1.704-3 pursuant to such method provided therein as may reasonably be
designated in accordance with Section 8.3. Any elections or other decisions
relating to allocations under this Section 3.3(g) will be made in accordance
with Section 8.3 in any manner that reasonably reflects the purpose and
intention of this Agreement. Allocations under this Section 3.3(g) are solely
for purposes of federal, state and local taxes and shall not affect, or in any
way be taken into account in computing, any Unit Holder’s Capital Account or
share of Profits or Losses or distributions under any provision of this
Agreement.

 

31



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

3.4 Distributions After Commencement of the Gevo Economic Period.

Beginning upon the commencement of the Gevo Economic Period, distributions shall
be made among all Members as described in this Section 3.4.

(a) Distribution of Net Cash Flow.

(i) Net Cash Flow shall be distributed to the Members from time to time as
determined by the Board. Any distribution shall be made to Gevo in proportion to
the Gevo Percentage Interest and to the Redfield Parties in proportion to the
Redfield Percentage Interest. The portion of the distribution made to the
Redfield Parties shall in turn be subject to the provisions of Section 3.2
above.

(ii) Notwithstanding the provisions of Section 3.4(a)(i), to the extent that the
Company redeems Class C Preferred Units pursuant to Section 6.6(b), all funds
used to accomplish such redemption shall decrease the amounts otherwise
distributable to the Redfield Parties pursuant to Section 3.4(a)(i) and shall
not impact the Net Cash Flow distributable to Gevo.

(b) Distribution upon Liquidation. Upon a liquidation, the assets of the Company
shall be distributed to the Members in accordance with Section 12.2 hereof.

(c) Mandatory Tax Distribution.

(i) Tax Distribution. Notwithstanding the foregoing provisions of this
Section 3.4, to the extent of Net Cash Flow available for distribution, the
Company will use its best efforts to make annual Tax Distributions by April 15
of each year, equal to the positive balances in each Member’s Tax Liability
Account (determined pursuant to Section 3.4(c)(ii)). Such payments must be made
pro rata in accordance with such positive balances, until such positive balances
are reduced to zero. Distributions under this Section 3.4(c) are “Tax
Distributions.” All distributions, other than Tax Distributions, shall take into
account Tax Distributions previously made to the Member, so that total
distributions are in accordance with the provisions of Sections 3.4(a) and
3.4(b).

(ii) Tax Liability Account.

(1) Defined. A tax liability account (the “Tax Liability Account”) must be
maintained for each Member. The initial balance of the Tax Liability Account is
zero. At the end of each fiscal year, the Tax Liability Account must be
increased in the amount of the Assumed Tax Liability of the Member for such year
and must be decreased in the amount of the Assumed Tax Benefit of such Member
for the year. The Tax Liability Account will also be decreased by any Tax
Distributions to the Member. The “Assumed Tax Liability” of a Member each year
will be an amount equal to the result of multiplying the aggregate amount of

 

32



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

taxable income or gain allocated to such Member for the year multiplied by forty
percent (40%) or such other percentage as may be established by the Board of
Managers from time to time to address estimated tax liabilities (the “Updated
Tax Rate”). The “Assumed Tax Benefit” of a Member for any year is to be computed
by multiplying the aggregate amount of loss or deduction allocated to the Member
for the year multiplied by forty percent (40%) or the Updated Tax Rate, as
applicable. However, Members will not be required to make a payment, or have an
obligation to the Company, if the balance in the Tax Liability Account becomes
negative.

(2) Audit. If there is any audit adjustment by a taxing authority that has
become final and that affects the amounts of taxable income, gain, loss or
deductions allocated or required to have been allocated to the Members in any
year, each Member’s Tax Liability Account will be recalculated by giving effect
to such adjustment (treating any penalties incurred by any of the Members in
connection with such audit adjustment as an addition to the Assumed Tax
Liability of such Members), and any resulting positive balances will be
distributed to the Members as soon as practicable thereafter.

(3) Purpose. The Tax Liability Accounts described above are “off balance sheet”
accounts being established solely as a mechanism to determine the amount of Tax
Distributions to be made by the Company to the Members to fund tax liabilities
attributable to the Company.

(d) Limitations upon Distributions. Notwithstanding Section 3.4, no distribution
shall be made to the Members to the extent that such distribution would violate
the Act or any other applicable law.

SECTION 4

RIGHTS, PREFERENCES AND LIMITATIONS OF THE CLASS G UNITS

4.1 Issuance of the Class G Units.

Pursuant to Section 2.2(g) of this Agreement, the Board has the authority, upon
the consent or approval of a Majority in Interest of the Members, voting
separately by class, to establish and authorize one or more than one additional
classes or series of Units, to set forth the designation and number of
authorized Units of any such additional class or series, to fix the relative
rights and preferences of any such additional class or series, including but not
limited to the voting powers, full or limited or none, and relative economic and
other rights, preferences and/or limitations thereof. In accordance with the
terms of Section 2.2(g) of this Agreement, the Board and the Members voting
separately by class, have authorized the issuance of the Class G Units to Gevo.

 

33



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

4.2 Limitations Applicable to the Class G Units.

Prior to the commencement of the Gevo Economic Period, the holders of the Class
G Units shall not be entitled to exercise any of the voting rights set forth in
Section 6.2(b) of this Agreement and shall not be entitled to participate in
(a) any Company allocations, including, without limitation, allocations of
Profits or Losses, which shall be distributed in accordance with the provisions
of Section 3.1 of this Agreement, or (b) any Company distributions, including,
without limitation, distributions of Net Cash Flow which shall be distributed in
accordance with the provisions of Section 3.2 of this Agreement.

4.3 Retrofit of the Facility.

(a) The Retrofit.

Pursuant to the terms and conditions of the Joint Venture Agreement, the Company
and Gevo have agreed to work together in a joint venture for the purpose of
retrofitting the Facility for the commercial production of isobutanol using
technology and funds provided by Gevo (the “Retrofit”). The Retrofit of the
Facility shall proceed in phases, a Retrofit Phase during which the Facility
will be retrofit to produce isobutanol, a Performance Testing Phase during which
the Facility’s isobutanol production capabilities will be tested and optimized
and an Operational Phase during which the Facility will produce either
isobutanol or ethanol on a commercial scale.

(b) The Performance Testing Phase.

(i) During the Performance Testing Phase, pursuant to the terms of the Joint
Venture Agreement, ethanol production at the Facility will be discontinued in
order to commence testing of the isobutanol production capabilities of the
Facility during one or more testing periods (each a “Testing Period”) the length
and frequency of which shall be set forth in a Commissioning and Start up Plan
(“CSP”), which shall have been duly executed and delivered by the Company, Gevo
and any other parties thereto prior to the commencement of, and shall be in full
force and effect and at all times during the Retrofit.

(ii) During each individual Testing Period conducted during the Performance
Testing Phase, Gevo or its representatives shall be responsible for measuring
the volume of Qualifying Isobutanol that has been produced by the Facility
during such Testing Period, provided that each such measurement of Qualifying
Isobutanol shall be made using the mutually agreed upon methods and protocols
set forth in the CSP.

(iii) Immediately upon the completion of each individual Testing Period
conducted during the Performance Testing Phase, the volume of Qualifying
Isobutanol produced during such Testing Period shall be used to determine the
percentage of the Isobutanol Minimum Commercial Level achieved by the Facility
during such Testing Period, such percentage shall be referred to herein as the
“Performance Level.” It being understood that Gevo shall continue to work on
improving the isobutanol production capabilities of the Facility until a
Performance Level of 100% has been achieved.

 

34



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(iv) The Performance Testing Phase shall end upon the earlier of (A) the date
upon which the Facility achieves a Performance Level of at least 100% during any
one Testing Period and (B) the date upon which the parties agree that the
commercial production of Qualifying Isobutanol at the Facility would be
commercially viable at the current Performance Level. The period of time
beginning on this date shall be referred to herein as the “Gevo Economic
Period.”

(v) Immediately upon the commencement of the Gevo Economic Period, the Gevo
Percentage Interest shall be increased to equal the product of the highest
Performance Level achieved during the Performance Testing Phase multiplied by
the Maximum Economic Interest; provided, however, that the Gevo Percentage
Interest shall never be increased to an amount greater than the Maximum Economic
Interest.

(c) The Gevo Economic Period.

(i) In the event that the Gevo Economic Period commences prior to the
achievement of a Performance Level of 100%, Gevo agrees to continue to work to
improve the production of Qualifying Isobutanol at the Facility and shall have
the right to conduct additional Testing Periods to measure the Performance Level
of the Facility. Immediately upon the completion of any Testing Period conducted
during the Gevo Economic Period that results in a Performance Level that is
greater than the Performance Levels achieved during all preceding Testing
Periods, the Gevo Percentage Interest shall be increased to equal the product of
the Performance Level achieved during such Testing Period multiplied by the
Maximum Economic Interest; provided, however, that the Gevo Percentage Interest
shall never be increased to an amount greater than the Maximum Economic
Interest. For the avoidance of doubt, at such time as the Performance Level
reaches 100% during any one Testing Period, the Gevo Percentage Interest shall
be increased to equal the Maximum Economic Interest, which shall be the final
Gevo Percentage Interest.

(d) Dispute Resolution.

(i) Any other provision of this Agreement notwithstanding, if a dispute arises
out of or relates to Section 4.3 of this Agreement, such dispute shall be
resolved in accordance with the terms of Article 9 of the Joint Venture
Agreement.

4.4 Rights and Preferences of the Class G Units.

(a) Upon Issuance.

Immediately upon the issuance of the Class G Units, the holders of the Class G
Units shall be entitled to certain rights and preferences set forth in this
Agreement including, without limitation, the information rights set forth in
Section 1.11 of this Agreement and the right to appoint Managers to the Board as
set forth in Section 5.3(a)(v) of this Agreement.

(b) Upon Commencement of the Gevo Economic Period.

 

35



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

Upon the commencement of the Gevo Economic Period, the limitations described in
Section 4.2 of this Agreement shall terminate and the holders of the Class G
Units shall be entitled to certain rights and preferences in addition to those
set forth in Section 4.4(a) above including, without limitation, (i) the right
to exercise the voting rights forth in Section 6.2(b) of this Agreement,
(ii) the right to participate in Company allocations, including, without
limitation, allocations of Profits and Losses, which shall at all times after
the commencement of the Gevo Economic Period be distributed in accordance with
the provisions of Section 3.3 of this Agreement, and (iii) the right to
participate in Company distributions, including, without limitation,
distributions of Net Cash Flow which shall at all times after the commencement
of the Gevo Economic Period be distributed in accordance with the provisions of
Section 3.4 of this Agreement.

4.5 Additional Rights and Preferences.

Any other provision of this Agreement notwithstanding (including without
limitation Section 5.1(a)), so long as any of the originally issued Class G
Units remain outstanding, the Company shall not, directly or indirectly, by
means of amendment of this Agreement, merger, consolidation or otherwise,
without the approval of a majority of the Board, including at least one Gevo
Appointed Manager:

(a) materially alter or change the business of the Company or change the
location of the principal office of the Company;

(b) issue, deliver, sell, pledge or otherwise encumber any units, securities or
other interests in the Company or rights convertible into units, securities or
other interests in the Company;

(c) repurchase, redeem or otherwise acquire any units, securities or other
interests in the Company, provided that no approval shall be required for the
redemption of the Class C Preferred Units in accordance with Section 6.6(b) of
this Agreement if such repurchase, redemption or other acquisition (i) is
permitted pursuant to the terms of the documents governing the Company’s
indebtedness and (ii) would not prevent the Company from maintaining the Working
Capital Requirement;

(d) make any public offering of any units, securities or other interests in the
Company;

(e) create or designate any new classes or series of units, securities or other
interests or modify any existing qualifications or requirements for holding
units, securities or other interests;

(f) modify or alter the rights, powers, preferences, or privileges of any class
of units, securities or other interests, including, without limitation, any
policies regarding the transferability of units, securities or other interests;

 

36



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(g) transfer any units, securities or other interests to a Gevo Competitor;

(h) permit any Member to make a transfer of units or other interests that could
cause the Company to become subject to reporting requirements under the
applicable provisions of the Securities Exchange Act of 1934, as amended;

(i) [reserved];

(j) make or revoke any tax election, settle or compromise any tax liability or
amend any tax return;

(k) enter into any contract, agreement or transaction with a material, adverse
tax consequence that impacts any class of units, securities or other interests
disproportionately;

(l) enter into any contract, agreement or transaction with any unit holder,
member, or any of their respective Affiliates, other than ordinary course
contracts entered into on an arms’ length basis;

(m) establish or approve any policy pursuant to which a unit holder, member, or
any of their respective Affiliates receives any salary for services rendered or
is reimbursed for expenses incurred on behalf of the Company, provided that no
approval is required for (i) the salaries of Redfield’s employees in effect as
of the date of this Agreement or (ii) the salaries of any new Redfield employees
up to a maximum of $100,000 per year, regardless of whether any such employee is
or becomes a member of Redfield;

(n) approve the lending of money to the Company by a unit holder, member, or any
of their respective Affiliates, or determine the rate at which such a loan shall
bear interest;

(o) make any loans, advances or capital contributions outside of the ordinary
course of business, other than trade payables;

(p) incur, or authorize the incurrence of, indebtedness in excess of $500,000;

(q) terminate or take any action contrary to the terms of this Agreement, the
Joint Venture Agreement or any of the Related Agreements;

(r) amend or propose to amend this Agreement or the Company’s Articles (or
similar organizational documents) or effect or become a party to any merger,
consolidation, share exchange, business combination, recapitalization,
reorganization or similar transaction;

(s) sell, lease, license, encumber, transfer or otherwise dispose of any
material asset of the Company valued in excess of $500,000 or dispose of all or
substantially all of the assets of the Company;

(t) file any dissolution or voluntary bankruptcy of the Company;

 

37



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(u) institute, settle or dismiss any material lawsuit involving a payment by
Redfield in excess of $100,000;

(v) approve the Company’s annual operating and capital budgets;

(w) make any investment in excess of $500,000 in the aggregate;

(x) designate or appoint any CEO, General Manager or Managing Member or approve
the appointment of any management company;

(y) make any distributions or prepayments of debt which would result in the
Company’s working capital being less than the Working Capital Requirement at any
time during the Performance Testing Phase;

(z) enter into any lease or sublease of Real Property related to the Facility or
change, terminate or fail to exercise any right to renew any lease or sublease
of Real Property related to the Facility; or

(aa) with respect to the Owned Real Property, except as contemplated by the
Joint Venture Agreement or any Related Agreement, demolish or remove any of the
existing improvements.

SECTION 5

MANAGEMENT AND OPERATIONS

5.1 Management by Board of Managers and Managing Member.

(a) Board of Managers. Except those powers delegated to the Managing Member and
those matters for which approval of the Members is required by this Agreement or
any nonwaivable provisions of the Act, and subject to the provisions of
Section 4.5 and Section 5.2 hereof, the powers and privileges of the Company
shall be exercised by or under the authority of, and the business and affairs of
the Company shall be managed under the direction of the Board and not by the
Members. No Member, other than the Managing Member or a Member acting in his or
her capacity as an officer of the Board or as an officer of the Company, has the
power or authority to act for or on behalf of the Company, to bind the Company
by any act, or to incur any expenditures on behalf of the Company, except with
the prior consent of the Board. Without limiting the foregoing authority of the
Board to manage the business and affairs of the Company or the actions the Board
may take in exercising the powers and privileges of the Company, the Board shall
have the right to make the following decisions and take the following actions:

(i) To direct and oversee the Managing Member in its implementation of the
decisions of the Board;

 

38



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(ii) To direct the expenditure of the capital and profits of the Company in
furtherance of the purposes of the Company;

(iii) To direct the investment of Company assets in any manner the Board deems
to be in the best interests of the Company;

(iv) To enter into operating agreements, joint participation, joint ventures,
and partnerships with others, containing such terms, provisions and conditions
as the Board shall approve;

(v) To borrow money and issue evidences of indebtedness and in connection
therewith to mortgage, grant a security interest in or hypothecate any or all of
the assets of the Company;

(vi) To sell, dispose, abandon, trade, exchange or encumber assets of the
Company (but not a sale, disposition, abandonment, trade, or exchange of all or
any substantial portion of the Company’s assets), upon such terms and conditions
and for such consideration as the Board of Managers deem appropriate;

(vii) To institute, prosecute, defend, settle, compromise, and dismiss lawsuits
or other judicial or administrative proceedings brought on or in behalf of, or
against, the Company, the Members or any Manager in connection with activities
arising out of, connected with, or incidental to this Agreement, and engage
counsel or others in connection therewith;

(viii) To enter into agreements and contracts with any Member or an Affiliate of
any Member, including the Managing Member and any Affiliate of the Managing
Member, and to give receipts, releases and discharges with respect to all of the
foregoing and any matters incident thereto as the Board may deem advisable or
appropriate; provided, however, that any such agreement or contract shall be on
terms as favorable to the Company as could be obtained from any third party;

(ix) To make distributions in accordance with and subject to the limitations set
forth in Section 4 of this Agreement;

(x) Subject to Section 2 hereof, to designate classes or series of Units, agree
with any Person as to the form and other terms and conditions of such Person’s
Capital Contribution to the Company and cause the Company to issue Units in
consideration of such Capital Contribution.

The Board may adopt such policies, rules, and regulations and may take such
actions as it deems advisable in furtherance of the purposes of the Company,
provided that the Board shall not act in a manner contrary to this Agreement.

 

39



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(b) Managing Member. The day-to-day operations of the Company may be managed and
controlled by a managing member (the “Managing Member”), in accordance with
terms and conditions of a management agreement entered into by and between such
Managing Member and the Company. Upon termination of any such management
agreement, the Board of Managers shall either (i) appoint and qualify a
successor Managing Member to manage and control the day-to-day operations of the
Company, which Managing Member shall serve in accordance with a new management
agreement entered into by and between such successor Managing Member and the
Company, or (ii) hire a CEO and General Manager to manage the day-to-day
operations of the Company in accordance with Section 5.4(c) hereof.

(i) Rights and Obligations of the Managing Member. The Managing Member shall
have the responsibility and authority, at the Company’s expense, to take all
actions necessary or appropriate to manage and control the Company’s day-to-day
operations and to accomplish the purposes of the Company, including, without
limitation, the power and authority to implement the decisions of the Board of
Managers, to hire, promote, discharge and supervise the work of the Company’s
employees necessary to operate the Company’s facility, and to use its own
personnel to provide services to the Company, including the Chief Executive
Officer (“CEO”) and the Chief Financial Officer (“CFO”) of the Company.

(ii) Compensation; Expenses. The Managing Member shall be compensated and
reimbursed for expenses in accordance with the terms and conditions of a
management agreement entered into by and between such Managing Member and the
Company. The compensation paid to the Managing Member by the Company thereunder
shall be treated as a “guaranteed payment” to the Managing Member under
Section 707(c) of the Code.

(c) Any other provision of this Agreement notwithstanding (including without
limitation Section 5.1(a)), the Board and the Managing Member may not take or
approve the following actions, agreements, instruments or items without the
affirmative vote of at least two- thirds of the Managers in office:

(i) The plans and specifications of the Company’s proposed ethanol plant and the
contract to design and construct the proposed ethanol plant;

(ii) The amount and terms of the debt financing and all documents and agreements
entered into in connection therewith to construct and finance the start-up costs
of the proposed ethanol plant;

(iii) The Annual Operating and Capital Budgets for each Fiscal Year;

(iv) Any contract, obligation, liability, disbursement or lawsuit settlement
outside of the ordinary course of business in excess of $100,000 which is not
part of the then current Fiscal Year’s approved Annual Operating or Capital
Budget (provided

 

40



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

that necessary expenditures to meet operational emergencies may be incurred
prior to such approval if immediate action is required for the safety or
operation of the ethanol plant);

(v) Any investment in excess of $100,000 that is not part of the then current
Fiscal Year’s approved Annual Capital Budget;

(vi) Subject to Section 2 hereof, the determination of the designation of
classes or series of Units, agreeing with any Person as to the form and other
terms and conditions of such Person’s Capital Contribution to the Company, and
causing the Company to accept additional capital contributions, issue Units in
consideration of such Capital Contribution, or issue options or warrants to
purchase Units;

(vii) The determination of the Gross Asset Values of the Company Property;

(viii) The admission of new Members and the terms of such admission;

(ix) The sufficiency of any legal opinion required under Section 10 of this
Agreement or the waiver of any such legal opinion; or

(x) Any amendment to the Articles or this Agreement.

(d) Any other provision of this Agreement notwithstanding, (i) the Board and the
Managing Member shall not have authority to approve; authorize or take the
following actions with respect to the Company without the approval or consent of
a Majority in Interest of the Members voting separately by class: (A) sell,
lease, exchange or otherwise dispose of all or substantially all of the assets
of the Company; (B) merge or consolidate the Company with another Person;
(B) materially change the business purpose of the Company; or (D) voluntarily
dissolve the Company; and (ii) the Board and the Managing Member shall not have
the authority to allow or authorize any amendment to this Agreement that in any
manner adversely affects the rights or preferences of the holders of the Class C
Preferred Units without the approval of the holders of at least 66 2/3% of the
Class C Preferred Units.

5.2 Actions by Manager; Committees, Reliance on Authority.

(a) In managing the business and affairs of the Company and in exercising the
powers and privileges of the Company, the Board shall act (i) collectively
through meetings of the Board held and conducted pursuant to the provisions of
this Agreement or by written action taken pursuant to the provisions of this
Agreement, (ii) through committees established pursuant to Section 5.2(b), and
(iii) through officers of the Board, the Managing Member and officers of the
Company to whom authority and duties have been delegated pursuant to the
provisions of this Agreement.

(b) The Board, by resolution approved by the affirmative vote of a majority of
the Managers then holding office, may from time to time establish one or more
committees, each of which shall be comprised of one or more natural persons who
may but need not be Managers

 

41



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

or Members, provided that a majority of committee members on each committee must
be a Manager or Member, or a representative of a Member. Any such committee
shall have and may exercise only such authority and duties to the extent
provided by the Board in such resolution, subject at all times to the
limitations set forth in the Act, this Agreement and to the direction and
control of the Board. Unless otherwise provided by the Board, the presence of a
majority of the members of any such committee shall constitute a quorum for the
transaction of business at a meeting of the committee, and the committee shall
act by the affirmative vote of a majority of committee members present at a duly
held meeting. In other matters of procedure the provisions of this Agreement
shall apply to committees and the members thereof to the same extent they apply
to the Board and Managers, including, without limitation, the provisions with
respect to meetings and notice thereof, absent members, written actions, and
valid acts. Each committee shall keep regular minutes of its proceedings and
report the same to the Board. The Board may dissolve any committee at any time.
Effective immediately upon the date of this Agreement and for so long as any of
the originally issued Class G Units remain outstanding, the Class G Members
shall have the right to appoint at least one (1) member of the Risk Management
Committee of the Board or any other committee(s) serving the same or similar
functions.

(c) Any Person dealing with the Company, other than a Member or a Manager or an
Affiliate of a Member or Manager, may rely on the authority of any officer of
the Board or any officer of the Company in taking any action in the name of the
Company without inquiry into the provisions of this Agreement or compliance
herewith, regardless of whether the action is actually taken in accordance with
the provisions of this Agreement.

5.3 The Board of Managers.

(a) Number, Qualification and Term of Office. Managers shall be elected or
appointed by the Members at the times, in the manner and for the terms as
prescribed by this Agreement.

(i) Initial Board of Managers. The initial Managers of the Company comprising
the initial Board, who shall serve for such terms and in such manner as
prescribed by this Agreement, are the persons named in the Articles and such
other eligible natural persons designated as an initial Manager by the initial
Board. The number of initial Managers serving the Company shall be established
by the initial Board, but shall not be less than nine (9) or more than thirteen
(13). During the term of the GLE Consulting and Management Agreement before
Financial Closing, Glacial Lakes Energy, LLC shall be entitled to appoint one
(1) Manager to the initial Board of Managers.

(ii) Board of Managers following Financial Closing. Commencing on the next
business day following Financial Closing, the number of Managers serving the
Company shall be eight (8) Managers, plus the Managers subject to appointment by
certain Members pursuant to Sections 5.3(a)(iv) and (v) below, if any, up to a
maximum of eleven (11) Managers on the Board of Managers. If there are more than
three Managers subject to appointment by certain Members under Sections
5.3(a)(iv) and (v), then the number of Managers subject to election shall
correspondingly decrease, such that the total number of Managers shall not
exceed eleven (11).

 

42



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

The Board of Managers following Financial Closing shall be composed of the
initial Managers who are not subject to appointment by a Member and the Managers
subject to appointment by certain Members pursuant to Sections 5.3(a)(iv) and
(v) below, if any. The initial Board of Managers shall adopt procedures to
reduce their number if needed to comply with the maximum number of Manager
provisions of this Section.

(iii) Election of Managers; Terms. Managers shall be elected by the Members in
such manner and for such terms as prescribed by this Agreement, subject to the
right of certain Members to appoint Managers as provided by Sections 5.3(a)(iv)
and (v) below. A Member who is entitled to appoint one or more Managers pursuant
to Sections 5.3(a)(iv) and (v) below and such Member’s Affiliates shall not be
entitled to vote for the election (or removal) of Managers by the Members, as
their right to representation exists in their right of appointment. Except as
otherwise provided herein, all Managers elected by the Members shall serve
three-year terms and until their successors are duly elected and qualified, or
until their earlier death, resignation or removal. Once the election of Managers
begins, no Manager may serve more than three consecutive full three-year terms.
In order to preserve continuity of governance and the harmonious transition of
the initial Board of Managers to the elected Board of Managers, the terms of the
Managers on the initial Board shall be staggered such that one-third of such
Managers (or as nearly as possible) shall be elected annually by the Members.
The Board has adopted nomination, reporting and other election procedures to
achieve the desired staggered effect and election matters prescribed by this
Agreement.

(iv) Appointed Managers. Any Member who, together with such Member’s Affiliates,
owns one and one-half million (1,500,000) or more Units at Financial Closing
shall be entitled to appoint one Manager (each, an “Appointed Manager”) to the
Board for every whole block of 1,500,000 Units held. This appointment right is
only granted based upon ownership as of Financial Closing. A Member cannot
subsequent to Financial Closing acquire Units to amass Units to obtain an
appointment right. Further, if a Member who was entitled to an appointment right
or rights ceases to hold a 1,500,000 Unit block, such Member will lose the
appointment right associated with the block. In determining the appointment
rights of Members and their Affiliates under this Section 5.3(a)(iv), Members
and their Affiliates shall be counted only once, and the right of appointment
accrues only on whole blocks of 1,500,000 Units. For example, a Member who,
together with such Member’s Affiliates, holds 2,000,000 Units outstanding would
be entitled to appoint only one Manager, whereas a Member who together with such
Member’s Affiliates holds 3,000,000 Units would be entitled to appoint two
Managers. A Member and such Member’s Affiliates shall agree among themselves on
how the appointment rights provided in this Section 5.3(a)(iv) shall be
exercised, and shall notify the Board of such agreement. If any Member has the
right to appoint more than one Manager under this Section 5.3(a)(iv), the voting
power of all Managers such Member has the right to appoint may be exercised by
any one or more such Appointed Managers, as further described in Section 5.3(i)
below, and the number of Managers required by Section 5.3(a)(ii) shall
correspond to such voting power (for example, one Appointed Manager who has the
voting power of two Managers would count

 

43



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

as two for purposes of the Board size). An Appointed Manager shall serve
indefinitely at the pleasure of the Member appointing him or her (so long as
such Member and its Affiliates continue to hold a sufficient number of Units to
maintain the applicable appointment right) until a successor is appointed, or
until the earlier death, resignation or removal of the Appointed Manager. An
Appointed Manager may be removed for any reason by the Member appointing him or
her, upon written notice to an officer of the Board, which notice may designate
and appoint a successor Manager to fill the vacancy, and which notice may be
given at a meeting of the Board attended by the person appointed to fill the
vacancy. As of the date of this Agreement, the Financial Closing has occurred
and no Member is entitled to appoint an Appointed Manager (with the exception of
Glacial Lakes Energy, LLC).

(v) Gevo Appointed Managers. Effective immediately upon the date of this
Agreement, the Class G Members shall have the right to appoint two (2) Managers
to the Board and, at such time as the Gevo Percentage Interest equals the
Maximum Percentage Interest, the Class G Members shall have the right to appoint
a total of four (4) Managers to the Board (each, a “Gevo Appointed Manager”).
The voting power of all Managers that the Class G Members have the right to
appoint may be exercised by any one or more Gevo Appointed Manager, as further
described in Section 5.3(i) below, and the number of Managers required by
Section 5.3(a)(ii) shall correspond to such voting power (for example, one Gevo
Appointed Manager who has the voting power of two Managers would count as two
for purposes of the Board size). Each Gevo Appointed Manager shall serve
indefinitely at the pleasure of the Member appointing him or her until a
successor is appointed, or until the earlier death, resignation or removal of
the Gevo Appointed Manager. A Gevo Appointed Manager may be removed for any
reason by the Member appointing him or her, upon written notice to an officer of
the Board, which notice may designate and appoint a successor Manager to fill
the vacancy, and which notice may be given at a meeting of the Board attended by
the person appointed to fill the vacancy.

(vi) Qualification. The initial Managers of the Company may but need not be
Members, provided that a majority of the initial Managers must be Members or
elected or appointed representatives of Members that are not natural persons.
The participation of non¬member Managers in the management and decisions of the
Board prior to the Effective Date is hereby confirmed and ratified in all
respects. All Managers subject to election by the Members must be Members or
elected or appointed representatives of Members that are not natural persons.
Further, following Financial Closing, a majority of the number of Managers
composing the entire Board of Managers must be Class A Members or elected or
appointed representatives of Class A Members (the number of Managers composing
the entire Board of Managers shall be determined by adding all Managers of the
Board including Appointed Managers and elected Managers, and shall include any
open seats due to unfilled vacancies).

(b) Resignation. Any Manager may resign at any time. Such resignation shall be
made in writing and shall take effect at the time specified therein or, if no
time be specified then at the time of its receipt by the Chairman or the
Secretary of the Board. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation.

 

44



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(c) Removal. An initial Manager may be replaced or removed for cause by the
affirmative vote of two-thirds of the remaining initial Managers, as the case
may be. Following the election of a Manager, the Manager may be removed for any
reason by the affirmative vote of a Majority in Interest of the Members who
elected the Manager, in such manner as prescribed by this Agreement. The notice
of a meeting where the removal of a Manager will be considered shall state that
such removal will be discussed and acted upon at the meeting, and must also be
provided to the Manager in question at least ten (10) days in advance of such
meeting. The Manager in question has a right to be heard at such meeting.

(d) Vacancies. Any vacancy occurring on the Board may be filled by appointment
through an affirmative vote of a majority of the remaining Managers subject to
election by the Members, though less than a quorum. A Manager appointed by the
Board to fill a vacancy shall serve until the next annual meeting of the Members
(or special meeting held for the purpose of electing Managers), at which time
the Members shall elect a new Manager to serve for the remainder of the original
term of the vacated position.

(e) Meetings. Regular meetings of the Board shall be held from time to time as
determined by the Board. Special meetings of the Board shall be held upon the
call of the Chairman of the Board or three (3) or more Managers. Board meetings
shall be held at the principal office of the Company or at such other place,
either within or without the State of South Dakota, as shall be designated by
the person calling the meeting and stated in the notice of the meeting or a duly
executed waiver of notice thereof Managers may participate in a Board meeting by
means of video or audio conferencing or similar communications equipment whereby
all Managers participating in the meeting can hear each other.

(f) Notice. Oral or written notice of each meeting of the Board, stating the
place, day and hour of the meeting, shall be given to each Manager at least 3
days before the day on which the meeting is to be held. The notice or waiver of
notice of any special or regular meeting of the Board does not need to specify
the business to be transacted or the purpose of the meeting.

(g) Waiver. Whenever any notice is required to be given to a Manager under the
provisions of this Agreement, a waiver thereof in writing signed by the Manager,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice. Attendance of a Manager at any meeting of the Board
shall constitute waiver of notice of such meeting by the Manager, except where
the Manager attends a meeting for the express purpose of stating his objection
to the transaction of any business because the meeting is not lawfully called or
convened.

(h) Quorum. A majority of the Managers in office shall constitute a quorum
necessary for the transaction of business at any regular or special meeting of
the Board, provided that the foregoing quorum requirement shall not eliminate or
reduce a quantum of consent required by this Agreement that is greater than a
majority of the Managers in office (e.g., Sections 4.5 and 5.1(d)). If less than
a quorum is present, those Managers present may adjourn the meeting from time to
time until a quorum shall be present.

 

45



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(i) Voting and Act of the Board. Each Manager shall have one vote. Unless
otherwise provided in this Agreement, the Board shall take action by the
affirmative vote of a majority of the Managers present at a duly held meeting at
which a quorum is present. There shall be no requirement that any action of the
Board be approved by Managers elected or appointed by a certain class of
Members.

(j) Action Without a Meeting. Any action required or permitted to be taken at a
meeting of the Board may be taken by written action signed by all of the
Managers comprising the Board.

(k) Absentee Managers. A Manager of the Company may give advance written consent
or opposition to a proposal to be acted on at a Board meeting. If the Manager is
not present at the meeting, consent or opposition to a proposal does not
constitute presence for purposes of determining the existence of a quorum, but
consent or opposition shall be counted as a vote in favor of or against the
proposal and shall be entered in the minutes or other record of action at the
meeting, if the proposal acted on at the meeting is substantially the same or
has substantially the same effect as the proposal to which the Manager has
consented or objected.

(l) Compensation. The Board may fix the compensation, if any, of the Managers.
Managers shall also be entitled to reimbursement for actual expenses incurred in
attending meetings of the Board or other business of the Company.

5.4 Duties and Obligations of Managers.

(a) Duties. The Board and Managing Member shall cause the Company to conduct its
business and operations separate and apart from that of any Member, Manager,
Managing Member or their Affiliates. The Board shall take all actions which may
be necessary or appropriate (i) for the continuation of the Company’s valid
existence as a limited liability company under the laws of the State of South
Dakota and each other jurisdiction in which such existence is necessary to
protect the limited liability of Members or to enable the Company to conduct the
business in which it is engaged, and (ii) for the accomplishment of the
Company’s purposes, including the acquisition, development, maintenance,
preservation, and operation of Company property in accordance with the
provisions of this Agreement and applicable laws and regulations. Each Manager
shall have the duty to discharge the foregoing duties in good faith, in a manner
the Manager believes to be in the best interests of the Company, and with the
care an ordinarily prudent person in a like position would exercise under
similar circumstances. No Manager shall be under any other duty to the Company
or the Members to conduct the affairs of the Company in a particular manner.

(b) Bonds and Insurance. The Board may require all officers, agents and
employees charged by this Company with responsibility for the custody of any of
its funds or property to give bonds. Bonds shall be furnished by a responsible
bonding company and approved by the Board, and the cost shall be paid by the
Company. The Board shall cause the Company to provide for insurance of the
property of the Company, or property which may be in the possession of the
Company and not otherwise adequately insured by the owner of the

 

46



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

property. In addition, the Board shall cause the Company to provide for
insurance covering liability of the Company to all employees and the public, in
such commercially reasonable amounts as is customary for businesses similar to
the Company.

(c) Employment of CEO and General Manager. In the event the Company does not
have a Managing Member, the Board shall select, employ, and fix the compensation
of a CEO/General Manager of the Company. The CEO/General Manager position shall
be held by the same person, and such position shall be officer position of the
Company. The CEO and General Manager may be a member of the Board until start-up
of the Company’s ethanol plant, after which the CEO and General Manager shall
not be a member of the Board but who shall be an ex-officio member of the Board
while employed as the CEO and General Manager of the Company. The CEO and
General Manager shall have responsibility for all administrative and operational
aspects of the Company and shall have responsibility for hiring and supervising
all employees, as determined and established by the Board, and shall perform
such other duties that may be assigned by the Board.

5.5 Officers.

(a) Number; Qualification; Election. Officers must be natural persons, and shall
be elected or appointed by the Board on an annual basis. The officers of the
Company shall consist of officers of the Board and such officers of the Company
as appointed by the Managing Member. The Board may appoint such officers and
assistant officers of the Board as it may deem necessary or advisable. Except as
otherwise provided in this Agreement, the Board shall fix the powers, duties,
and compensation of all officers of the Board and the Managing Member shall
appoint and fix the powers, duties, and compensation of all officers of the
Company.

(b) Term of Office. An officer of the Board shall hold office for a term of one
year and until a successor shall have been duly elected or appointed, unless
prior thereto such officer shall have resigned or been removed from office as
hereinafter provided. All other officers of the Company shall hold office at the
pleasure of the Managing Member and may be removed at any time by the Managing
Member with or without cause, subject to any contract rights that then may be in
existence.

(c) Removal and Vacancies. Any officer elected or appointed by the Board may be
removed, with or without cause, at any time by the Board. Any vacancy in an
office of the Board shall be filled by the Board. An officer may resign at any
time by giving written notice to the Company. The resignation is effective
without acceptance when the notice is given to the Company, unless a later
effective date is specified in the notice.

(d) Chairman. Unless provided otherwise by a resolution adopted by the Board,
the Chairman of the Board shall preside at meetings of the Members and Board;
shall see that all orders and resolutions of the Board are carried into effect;
may execute all documents, agreements, and instruments on behalf of the Company;
may maintain records of and certify proceedings of the Board and Members; and
shall perform such other duties as may from time to time be prescribed by the
Board.

 

47



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(e) Vice Chairman. The Vice Chairman shall, in the absence or disability of the
Chairman, perform the duties and exercise the powers of the Chairman and shall
perform such other duties as the Board or the Chairman may from time to time
prescribe.

(f) Secretary. The Secretary shall attend all meetings of the Board and of the
Members and shall maintain records of, and whenever necessary, certify all
proceedings of the Board and of the Members. The Secretary shall keep the
required records of the Company, when so directed by the Board or other person
or persons authorized to call such meetings, shall give or cause to be given
notice of meetings of the Members and of meetings of the Board, and shall also
perform such other duties and have such other powers as the Chairman or the
Board may prescribe from time to time.

(g) Delegation. Unless prohibited by the Board, an officer appointed by the
Board may delegate in writing some or all of the duties and powers of such
person’s management position to other persons. Unless prohibited by the Managing
Member, an officer appointed by the Managing Member may delegate in writing some
or all of the duties and powers of such person’s management position to other
persons. An officer who delegates the duties or powers of an office remains
subject to the standard of conduct for an officer with respect to the discharge
of all duties and powers so delegated.

(h) Compensation. Officers of the Board shall receive such compensation as may
be determined from time to time by the Board. All other officers shall receive
such compensation as may be determined from time to time by the Managing Member.

5.6 Limitation of Liability; Indemnification of Managers and Officers.

(a) No Manager or officer of the Company (including the Managing Member) shall
be personally liable to this Company or its Members for monetary damages for a
breach of fiduciary duty by such Manager, officer or Managing Member; provided
that this provision shall not eliminate or limit the liability of a Manager,
officer or Managing Member for an act or failure to act in a manner that
constitutes any of the following: (i) a willful failure to deal fairly with the
Company or its Members in connection with a matter in which the Manager, officer
or Managing Member has a material conflict of interest; (ii) a violation of
criminal law, unless the Manager, officer or Managing Member had reasonable
cause to believe that his, her or its conduct was lawful or no reasonable cause
to believe that the conduct was unlawful; (iii) a transaction from which the
Manager, officer or Managing Member derived an improper personal profit; or
(iv) willful misconduct. It is the intention of the Members to limit or
eliminate the personal liability of the Managers, officers and Managing Member
to the greatest extent permitted under South Dakota law. If amendments to South
Dakota law are passed after this provision becomes effective which authorize
limited liability companies to act to further limit or eliminate the personal
liability of the managers, officers or managing members of a limited liability
company, then the liability of the Managers, officers and Managing Member shall
be limited or eliminated to the greatest extent permitted by South Dakota law,
as so amended. No amendment to or repeal of this provision shall apply to or
have any effect on the liability or

 

48



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

alleged liability of any Manager, officer or Managing Member for or with respect
to any acts or omissions occurring prior to such amendment or repeal.

(b) The Company, its receiver, or its trustee (in the case of its receiver or
trustee, to the extent of Company Property) shall indemnify, defend, save
harmless, and pay all judgments and claims against, and reasonable expenses of,
each present and former Manager, officer or Managing Member relating to any
liability or damage or reasonable expenses incurred with respect to a proceeding
if the Manager, officer or Managing Member (or former Manager, officer or
Managing Member) was a party to the proceeding in the capacity of a Manager,
officer or Managing Member of the Company (which reasonable expenses including
reasonable attorneys’ fees may be paid as incurred). Notwithstanding the
foregoing provisions, the Company shall not indemnify, defend, save harmless, or
pay all judgments and claims against, and reasonable expenses of, a Manager,
officer or Managing Member (or former Manager, officer or Managing Member) under
this provision where such judgments and claims or proceedings arise out of or
are related to matters for which a Manager, officer or Managing Member (or
former Manager, officer or Managing Member) is personally liable under
Section 5.6(a) hereof.

(c) The Company may purchase and maintain insurance on behalf of any person in
such person’s official capacity against any liability asserted against and
incurred by such person in or arising from that capacity, whether or not the
Company would otherwise be required to indemnify the person against the
liability.

5.7 Member Compensation; Expenses; Loans

(a) Except as otherwise provided in a written agreement approved by the Board,
no Member shall receive any salary, fee, or draw for services rendered to or on
behalf of the Company. Except as otherwise approved by or pursuant to a policy
approved by the Board, no Member shall be reimbursed for any expenses incurred
by such Member on behalf of the Company.

(b) Any Member or Affiliate may, with the consent of the Board, lend or advance
money to the Company. If any Member or Affiliate shall make any loan or loans to
the Company or advance money on its behalf, the amount of any such loan or
advance shall not be treated as a contribution to the capital of the Company but
shall be a debt due from the Company. The amount of any such loan or advance by
a lending Member or Affiliate shall be repayable out of the Company’s cash and
shall bear interest at a rate not in excess of the prime rate established, from
time to time, by any major bank selected by the Board for loans to its most
creditworthy commercial borrowers, plus up to four percent (4%) per annum as
agreed upon by the Board and the Member, and on such other terms and conditions
no less favorable to the Company than if the lender had been an independent
third party. None of the Members or their Affiliates shall be obligated to make
any loan or advance to the Company.

(c) Gevo or its Affiliates may, pursuant to the terms and conditions of the
Joint Venture Agreement, lend or advance money to the Company. If Gevo shall
make any loan or loans to the Company or advance money on its behalf, the amount
of any such loan or advance shall not be treated as a contribution to the
capital of the Company but shall be a debt

 

49



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

due from the Company. The amount of any such loan or advance by Gevo or its
Affiliates shall be repayable out of the Company’s cash. Except as expressly
provided in the Joint Venture Agreement, neither Gevo nor its Affiliates shall
be obligated to make any loan or advance to the Company.

5.8 Contracts with Managers, Officers, Managing Member or their Affiliates.

(a) No contract or transaction between the Company and a Manager, officer, or
the Managing Member or their Affiliate or between the Company and any other
entity in which a Manager, officer or the Managing Member or their Affiliate has
a material financial interest shall be void or voidable or require the Manager,
officer or the Managing Member to account to the Company and hold as trustee for
it any profit or benefit derived therefrom solely for this reason, or solely
because the Manager, officer or the Managing Member is present at or
participates in the Board meeting at which the contract or transaction is
authorized, if (i) the material facts as to the contract or transaction and as
to the Manager’s, officer’s or the Managing Member’s material financial interest
are fully disclosed or known to the Board, and (ii) the Board determines that
the terms of the contract or transaction are commercially reasonable and no less
favorable to the Company than could be obtained from an unaffiliated third party
and authorizes, approves or ratifies the contract or transaction in good faith
by a majority vote, but the interested Manager or Managers are not counted in
determining the presence of a quorum and must not vote.

(b) No contract or transaction involving the sale or delivery of corn between
the Company and a Manager, officer or the Managing Member or their Affiliate or
between the Company and any other entity in which a Manager, officer or the
Managing Member or their Affiliates have a material financial interest shall be
void or voidable or require the Manager, officer or the Managing Member to
account to the Company and hold as trustee for it any profit or benefit derived
therefrom solely for this reason, or solely because the Manager, officer or the
Managing Member is present at or participates in the Board meeting at which or
pursuant to which the contract or transaction is authorized or approved,
notwithstanding the fact that the standard of Section 5.8(a) was not met,
provided that the terms of the contract or transaction are or were commercially
reasonable and no less favorable to the Company than could be or could have been
obtained from an unaffiliated third party.

SECTION 6

MEMBERS

6.1 Members; Rights or Powers Generally.

(a) As of the date of this Agreement, the Members of the Company are the Persons
who were members of the Company immediately prior to the Effective Date as shown
on the books and records of the Company. The Board shall cause the books and
records of the Company to be amended from time to time as Transfers occur or as
additional Units are issued and additional Members are admitted to the Company
in accordance with this Agreement.

 

50



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(b) Additional persons may, upon the approval of the Board, become Members of
the Company: (i) by submitting a completed subscription agreement to subscribe
for Units in the Company upon the terms and conditions as may be set forth in
the subscription agreement, which shall include a representation and warranty
that the representations and warranties required of all Members in this
Agreement are true and correct with respect to such Person, and the acceptance
thereof by the Company, (ii) by meeting any and all requirements of membership
established in or pursuant to this Agreement, (iii) by submitting an executed
counterpart signature agreeing to be bound by this Agreement, (iv) by submitting
payment of the purchase price for the number of Units subscribed for in the
subscription agreement, in accordance with the terms of the subscription
agreement, and (v) upon being admitted as a Member by the Board; or in any other
manner authorized in or pursuant to this Agreement. The Board may refuse to
admit any Person as a Member in its sole discretion.

(c) Transferees of Units may become Members as provided in Section 10.7 hereof

(d) Other than the right to elect Managers to the Board, no Member, other than a
Member acting in his, her or its capacity as the Managing Member or an officer
of the Board or as an officer of the Company, has any right or power to take
part in the management or control of the Company or its business and affairs. No
Member other than the Managing Member or a Member acting in his, her or its
capacity as an officer of the Board or as an officer of the Company, has the
authority or power to act for or on behalf of the Company, to do any act that
would be binding on the Company, or to incur any expenditures on behalf of the
Company, except with the prior written consent of the Board.

(e) No Member shall have any voting right except with respect to those matters
requiring a Member vote or approval as specifically provided for in this
Agreement or as otherwise required by the Act.

6.2 Member Classes, Requirements and Voting.

(a) Classes Generally; Membership. The Company shall have four classes of
Members: Class A Members, Class B Members, Class C Members and Class G Members.
The voting rights of the Class A, Class B, Class C and Class G Members are
identical, except as otherwise set forth in this Agreement, and that Members
vote separately by class on all matters that come before a vote of the Members
other than the election of Managers and where this Agreement provides for a vote
of a specified class of Members. Only Persons who hold 25,000 or more Class A
Units and who meet the other qualifications, requirements and conditions
established herein or pursuant hereto (including Section 2.2) are eligible to
become and be Class A Members. Only Persons who hold 12,500 Class B Units are
eligible to become and be Class B Members. If any Class A Member becomes
ineligible to hold Class A Units, then at the option of the Board of Managers
the Class A Units held by such Class A Member may be converted into an equal
number of Class B Units. Failure of any Class Member to own the required minimum
number of Units shall result in the automatic termination of membership of such
Person, without further notice or action by the Company, and such Person shall
become and be a

 

51



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

non-member Unit Holder, with no rights other than those financial rights with
respect to the class of Units owned by such Person immediately prior to such
termination as provided for in and subject to this Agreement, as further
described in Section 6.4 hereof. Termination of Membership due to failure to own
the required minimum number of Units for that class of Units shall not be a
basis for conversion to Class B Units. Notwithstanding Section 9 hereof, the
Board shall have authority to decrease the minimum number of Units required to
be a Member of a particular class without the requirement of an amendment of
this Agreement.

(b) Voting. Except with respect to the election of Managers, which will be
elected by all Members without regard to class, Members shall be entitled to
vote separately as a class on any other matters coming to a vote of the Members
as specifically provided by this Agreement or as required by the Act. Voting
separately by class means that the Members within each class must consent to or
approve the action being voted upon by the quantum of consent or approval
required by this Agreement. To the extent a majority of the classes entitled to
vote on any matter approve such matter in the manner described in the
immediately preceding sentence, such matter shall be deemed approved by all
classes entitled to vote thereon. Members within a class are entitled to one
vote for each Unit held of such class. With respect to the election of Managers,
each Member may cast one vote for each Unit held, regardless of class. Members
shall elect Managers to the Board of Managers as provided in Section 5.3(a)(iii)
of this Agreement. On those matters specifically identified in this Agreement as
requiring the approval or consent of a Majority in Interest of the Members,
voting separately by class or of a specified class, the Members shall take
action by the affirmative vote of a Majority in Interest of the Members voting
separately by class, or by the affirmative vote a Majority in Interest of the
Members of the specified class, as the case may be. With respect to the election
of Managers and on all other matters to be voted upon by the Members, Members
shall take action by the affirmative vote of the Members holding a majority of
the Units present, either in person, by proxy or by written ballot, at a duly
held meeting of the Members at which a quorum is present for the transaction of
business, voting without regard to class with respect to the election of
Managers, and voting separately by class on all such other matters. Members may
also take action in a written vote on any matter this Agreement specifically
authorizes seeking Member approval by a written vote.

6.3 Member Meetings.

(a) Place and Manner of Meeting. All meetings of Members shall be held at such
time and place, within or without the State of South Dakota, as shall be stated
in the notice of the meeting or in a duly executed waiver of notice thereof.
Presence in person, or by proxy or written ballot, shall constitute
participation in a meeting, except where a person participates in the meeting
for the express purpose of objecting to the transaction of any business on the
ground that the meeting is not lawfully convened.

(b) Conduct of Meetings. All meetings of the Members shall be presided over by
the Chairman. All meetings of the Members shall be conducted in general
accordance with the most recent edition of Roberts’ Rules of Order, or such
other rules and procedures as may be determined by the Board in its discretion.

 

52



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(c) Annual Meeting. The annual meeting of the Members for the transaction of all
business which may come before the meeting shall be held on a date determined by
the Board. Failure to hold the annual meeting at the designated time shall not
be grounds for dissolution of the Company.

(d) Special Meetings. Special meetings of the Members may be called at any time
by the Board, the Chairman, the Managing Member or by the Secretary upon the
request of Members holding 10% or more of the Units then held by all Members.
Such request shall state the purpose or purposes of such meeting and the matters
to be acted upon at the special meeting.

(e) Notice. Written or printed notice stating the place, day and hour of the
meeting and, in case of a special meeting, the purpose or purposes for which the
meeting is called, shall be delivered not less than 15 nor more than 60 days
before the date of the meeting either personally or by mail, by or at the
direction of the Board, Managing Member, Chairman or Secretary calling the
meeting, to each Member entitled to vote at the meeting. If mailed, such notice
shall be deemed to be delivered when deposited in the United States mail
addressed to the Member at the Member’s address as it appears on the records of
the Company, with postage thereon prepaid. If the purpose of the meeting is to
consider any item requiring Member approval in Section 5.1(c) hereof, removal of
a Manager, or an amendment of this Agreement under Section 9 hereof, then the
notice shall state such purpose, identify such Manager (if applicable), and a
summary of the transaction to be considered or a verbatim statement of the
amendment to be considered must accompany the notice.

(f) Quorum. At any annual or special meeting of the Members, the holders of
twenty five percent (25%) of the total number of Units entitled to vote at the
meeting, represented in person or by proxy, shall constitute a quorum necessary
for the transaction of business. The Members present at a duly organized meeting
at which a quorum is present may transact business until adjournment,
notwithstanding the departure or withdrawal of Members leaving less than a
quorum, subject to the consent and approval requirements of this Agreement
regarding Member actions. The registration shall be verified by the Secretary
and shall be reported in the minutes of the meeting.

(g) Record Date. For the purpose of determining Members entitled to notice of or
to vote at any meeting of Members or any adjournment thereof or in order to make
a determination of Members for any other proper purpose, the Board may provide
that the record books shall be closed for a stated period not exceeding 15 days.
If the record books shall be closed for the purpose of determining Members
entitled to notice of or to vote at a meeting of Members, such books shall be
closed for a period not exceeding 15 days immediately preceding such meeting. In
lieu of closing the record books, the Board may fix in advance a date as the
record date for any such determination of Members, such date in any case to be
not more than 60 days and in the case of a meeting of Members, not less than 15
days prior to the date of which the particular action requiring such
determination of Members is to be taken. If the record books are not closed and
no record date is fixed for the determination of Members entitled to notice of
or to vote at a meeting of Members, the date on which notice of the meeting is
mailed, as the

 

53



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

case may be, shall be the record date for such determination of Members. When a
determination of Members entitled to vote at any meeting of Members has been
made as provided in this section, such determination shall apply to any
adjournment thereof, except where the determination has been made through the
closing of record books and the stated period of closing has expired.

(h) Proxies. At all meetings of Members, a Member may vote by proxy executed in
writing by the Member or by his duly authorized attorney-in-fact. Such proxy
shall be filed with the Secretary of the Company before or at the time of the
meeting. A proxy shall be considered filed with the Company when received by the
Company at its executive offices, unless later revoked. No proxy shall be valid
after eleven months from the date of its execution, unless otherwise provided in
the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it.

6.4 Termination of Membership.

A Member may not be expelled, provided that the failure of a Member to comply
with the membership requirements established in, or pursuant to authority
granted by, this Agreement shall result in the termination of membership of such
Person. The membership of a Member in the Company shall terminate upon the
occurrence of events described in this Agreement or as otherwise provided for in
the Act, including resignation and withdrawal. In the event a Person ceases to
be a Member without having transferred all of the Units owned by such Person,
such Person shall lose all voting rights and shall be considered merely an
assignee of the financial rights associated with the Units held by such Person,
having only the rights of an unadmitted assignee. Such Person shall remain
subject to the applicable provisions of this Agreement with respect to such
financial rights. Such Person shall have no right to any information or
accounting of the affairs of the Company, shall not be entitled to inspect the
books or records of the Company, shall not be entitled to vote on any matters
reserved to the Members, and shall not have any of the other rights of a Member
under this Agreement or of a member under the Act. Further, such Person shall
not have the right to Transfer such Person’s Units except by means of a
Permitted Transfer in accordance with the provisions of Section 10 herein.

6.5 Continuation of the Company.

The Company shall not be dissolved upon the occurrence of any event which is
deemed to terminate the continued membership of a Member. The Company’s affairs
shall not be required to be wound up. The Company shall continue without
dissolution.

6.6 No Obligation to Purchase Member’s Interest; Redemption of Class C Preferred
Units

(a) No Member whose membership in the Company terminates, nor any transferee of
such Member, shall have any right to demand or receive a return of such
terminated Member’s Capital Contributions or to require the purchase or
redemption of the Units owned by such terminated Member other than as set forth
in Section 6.6(b) below. The other Members and the Company shall not have any
obligation to purchase or redeem the Units or Capital Contributions of any such
terminated Member or transferee of any such terminated Member. No

 

54



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

Member whose membership has terminated shall be entitled to receive a
distribution in complete redemption of the fair value of the Units or Capital
Contributions of such Person (except as provided in Section 12 hereof following
a Dissolution Event), notwithstanding any provisions of the Act or any other
provision of law. As a material part of the consideration for continuing or
becoming a Member of the Company, each Member hereby waives any right, and
expressly agrees that it intends for this provision to negate any entitlement to
receive a distribution in complete redemption of the fair value of Units or
Capital Contributions of such Member upon an event that terminates the
membership of such Member which, in the absence of the provisions in this
Agreement, it would otherwise be afforded by the Act.

(b) The Company shall have the right at any time at the discretion of the Board
to redeem any Class C Preferred Unit for a cash purchase price equal to the
initial Capital Contribution paid with respect to such Class C Preferred Unit
being redeemed plus accrued and unpaid dividends thereon on the third, fifth,
seventh and tenth anniversary of the date such Class C Preferred Unit was
purchased; provided, however, that the cash utilized to redeem Class C Preferred
Units in any Fiscal Year shall not exceed the Net Cash Flow distributable to the
Redfield Parties with respect to such Fiscal Year (exclusive of Tax
Distributions pursuant to Section 3.4(c) hereof).

6.7 Waiver of Dissenters Rights.

Except for those transactions or events for which waiver of dissenters rights is
expressly prohibited by the Act, each Member hereby waives and agrees not to
assert any dissenters’ rights under the Act.

SECTION 7

UNIT CERTIFICATES

7.1 Certificates For Units.

Certificates representing Units of the Company shall be in such form as
determined by the Board, The Chairman or Vice Chairman and the Secretary or
assistant Secretary of Board shall sign the certificates. All certificates shall
be consecutively numbered or otherwise identified. The name and address of the
person to whom the certificate has been issued shall be entered on the books of
the Company. All certificates surrendered to the Company for transfer shall be
canceled and no new certificates shall be issued until the former certificate is
surrendered and canceled by the Company.

7.2 Transfer of Certificates.

Transfer of certificates of the Company shall be made pursuant to this Agreement
and only by the holder of record thereof or by the holder’s legal
representative, who shall furnish proper evidence of authority to transfer, or
by the holder’s attorney thereunto authorized by a power of attorney duly
executed and filed with the Secretary of the Company, and upon surrender of the
certificate to the Company for cancellation. The Person in whose name the
Certificate appears on the books of the Company is deemed to be the owner
thereof for all purposes.

 

55



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

7.3 Loss or Destruction of Certificates.

In case of loss or destruction of any certificate, another certificate may be
issued in its place upon proof of such loss or destruction, and upon the holder
of the certificate giving a satisfactory bond of indemnity to the Company and to
the transfer agent and registrar, if any, of such certificate, in such amount as
the Board may provide.

7.4 Certificate Regulations.

The Board have the power and authority to make such further rules and
regulations, not inconsistent with this Agreement and the statutes of the State
of South Dakota, as it may deem expedient concerning the issue, transfer,
conversion and registration of certificates of the Company, including the
appointment or designation of one or more transfer agents and one or more
registrars. The Company may act as its own transfer agent and registrar.

7.5 Legends.

The Board may place one or more legends on the certificates representing the
Units to indicate restrictions on transfer, registration requirements, or other
restrictions or obligations contained herein.

SECTION 8

ACCOUNTING, BOOKS AND RECORDS

8.1 Accounting, Books and Records.

(a) The books and records of the Company shall be kept, and the financial
position and the results of its operations recorded, in accordance with GAAP,
consistently applied; provided, that the financial provisions in this Agreement
relating to Capital Contributions, Profits and Losses, distributions and Capital
Accounts shall be construed and determined in accordance with this Agreement
without regard to whether such provisions are inconsistent with GAAP. The books
and records shall reflect all the Company’s transactions and shall be
appropriate and adequate for the Company’s business. The books and records of
the Company shall include and the Company shall maintain at its principal
executive office all of the following:

(i) SCHEDULE A to this Agreement (which SCHEDULE A is hereby incorporated into
this Agreement), which shall include a current list of the full name and last
known business or residence address of each Unit Holder set forth in
alphabetical order, the Capital Contributions and Units of each Unit Holder
(including the amount of cash and description and statement of the agreed value
of any other property or services relating to such Capital Contributions), the
amount and value of any Capital Contributions which any Member or potential
Member has agreed to make pursuant to a contribution agreement or a contribution
allowance agreement (including the time or times at which or events the
happening of which such Capital Contributions are to be made or, in the case of
a

 

56



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

contribution allowance agreement, such right to contribute lapses). SCHEDULE A
shall be amended from time to time as Transfers occur or as additional Units are
issued and as additional Members are admitted to the Company in accordance with
this Agreement;

(ii) The full name and business address of each Manager;

(iii) A copy of the Articles and any and all amendments thereto together with
executed copies of any powers of attorney pursuant to which the Articles or any
amendments thereto have been executed;

(iv) Copies of the Company’s federal, state, and local income tax or information
returns and reports, if any, for the six most recent taxable years;

(v) A copy of this Agreement and any and all amendments thereto together with
executed copies of any powers of attorney pursuant to which this Agreement or
any amendments thereto have been executed;

(vi) Copies of the financial statements of the Company, if any, for the six most
recent Fiscal Years;

(vii) The Company’s books and records as they relate to the internal affairs of
the Company for at least the current and past four Fiscal Years; and

(viii) The required records and information required under the Act, to the
extent not included in 8.1(a)(i)-(vii) above.

(b) The Company shall use the accrual method of accounting in preparing its
financial reports and for tax purposes and shall keep its books and records
accordingly. The Board or Managing Member may, without any further consent of
the Unit Holders (except as specifically required by the Code), apply for IRS
consent to, and otherwise effect a change in, the Company’s Fiscal Year.

8.2 Reports.

(a) In General. The Managing Member shall be responsible for causing the
preparation of financial reports of the Company and the coordination of
financial matters of the Company with the Company’s accountants.

(b) Periodic and Other Reports. The Company shall maintain and provide to each
Member upon request, the financial statements listed in clauses (i) and
(ii) below, prepared, in each case (other than with respect to Unit Holder’s
Capital Accounts, which shall be prepared in accordance with this Agreement) in
accordance with GAAP consistently applied, and, subject to Section 1.11 hereof,
such other reports as any Member may reasonably request from time to time;
provided that, if the Managing Member so determines within thirty (30) days
thereof, such other reports shall be provided at such requesting Member’s sole
cost and expense.

 

57



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(i) As soon as practicable following the end of each Fiscal Year (and in any
event not later than ninety (90) days after the end of such Fiscal Year and at
such time as distributions are made to the Unit Holders pursuant to Section 12
hereof following the occurrence of a Dissolution Event, a balance sheet of the
Company as of the end of such Fiscal Year and the related statements of
operations, Unit Holders’ Capital Accounts and changes therein, and cash flows
for such Fiscal Year, together with appropriate notes to such financial
statements and supporting schedules, all of which shall be audited and certified
by the Company’s accountants, and in each case, to the extent the Company was in
existence, setting forth in comparative form the corresponding figures for the
immediately preceding Fiscal Year end (in the case of the balance sheet) and the
two (2) immediately preceding Fiscal Years (in the case of the statements).

(ii) As soon as practicable following the end of the first three fiscal quarters
of each Fiscal Year (and in any event not later than forty-five (45) days after
the end of such fiscal quarter), an unaudited balance sheet of the Company as of
the end of such fiscal quarter and the related unaudited statements of
operations and cash flows for such fiscal quarter and for the fiscal year to
date, in each case, to the extent the Company was in existence, setting forth in
comparative form the corresponding figures for the prior Fiscal Year’s fiscal
quarter and the fiscal quarter just completed.

8.3 Tax Matters.

(a) Generally. The Managing Member shall have the power and authority, upon the
consent of the Board (except as such Board consent is specifically NOT required
herein or in the GLE Consulting and Management Agreement) and without any
further consent of the Unit Holders being required, to:

(i) cause the Company to make or revoke any and all elections for federal,
state, local and foreign tax purposes, including an election pursuant to Code
Section 754,

(ii) extend the statute of limitations for assessment of tax deficiencies
against the Unit Holders with respect to adjustments to the Company’s federal,
state, local or foreign tax returns;

(iii) to the extent provided in Code Sections 6221 through 6231 and similar
provisions of federal, state, local, or foreign law, to represent the Company
and the Unit Holders before taxing authorities or courts of competent
jurisdiction in tax matters affecting the Company or the Unit Holders in their
capacities as Unit Holders, and

(iv) file any tax returns and execute any agreements or other documents relating
to or affecting such returns, agreements or documents, including agreements or
other documents that bind the Unit Holders with respect to tax matters.

 

58



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

The Board of Managers shall designate the Managing Member to act as the tax
matters partner within the meaning of and pursuant to Regulations Sections
301.6231(a)(7)-1 and —2 or any similar provision under state or local law.

(b) Tax Information. Necessary tax information shall be delivered to each Unit
Holder as soon as practicable after the end of each Fiscal Year of the Company
but not later than five (5) months after the end of each Fiscal Year.

8.4 Delivery to Members and Inspection.

(a) Upon the written request of any Member for purposes reasonably related to
the interest of that Person as a Member, the Managing Member shall cause the
Company to deliver to the requesting Member, at the expense of the Company, a
copy of the Company’s most recent annual financial statement and its most recent
federal, state, and local income tax returns and reports.

(b) Each Member (or, in the case of Section 8.4(b)(i) below, his, her or its
designated representative) has the right, upon reasonable written request for
purposes reasonably related to the interest of the Person as a Member and for
proper purposes, to:

(i) Inspect and copy during normal business hours any of the Company records
described in Sections 8.1(a)(i) through (viii);

(ii) Obtain from the Company true and full information regarding the current
state of the Company’s financial condition, subject to normal changes or
adjustments arising after, or following the end of, the period covered by such
information; and

(iii) Obtain other information regarding the Company’s affairs or inspect during
ordinary business hours other books and records of the Company as is just and
reasonable relating to his, her or its interest as a Member.

(c) The rights granted to a Member pursuant to this Section 8.4 are expressly
subject to compliance by such Member with the safety, security and
confidentiality procedures and guidelines of the Company, as such procedures and
guidelines may be established from time to time by the Board, and to the
provisions of Section 1.11 hereof, to the extent not inconsistent with the Act.
Unadmitted assignees of Units shall not have the right to information regarding
the Company afforded Members hereunder or by the Act.

SECTION 9

AMENDMENTS

 

59



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

9.1 Amendments.

(a) Amendments to this Agreement may be proposed by the Board, the Managing
Member or by the request of Members holding 20% or more of the Units then held
by all Members. Following approval of any such proposal by the Board, the Board
shall submit to the Members a verbatim statement of any proposed amendment,
providing that counsel for the Company shall have approved of the same in
writing as to form, and the Board shall include in any such submission a
recommendation as to the proposed amendment. The Board shall seek the written
vote of the Members on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate. A
proposed amendment shall be adopted and be effective as an amendment hereto only
if approved by a Majority in Interest of the Members, voting separately by
class.

(b) Notwithstanding Section 9.1(a) hereof:

(i) Except as provided in Section 2.2 for authorizations and designations of
additional classes or series of Units and changes in numbers of authorized
Units, this Agreement shall not be amended without the approval or consent of
each Unit Holder adversely affected if such amendment would modify the limited
liability of a Unit Holder, or the voting rights of a Unit Holder or his, her or
its interest in Profits, Losses, other items, or any distributions;

(ii) A provision of this Agreement that requires the approval or consent of a
specified percentage in interest of the Members or any class(es) or series
thereof may not be amended without the affirmative vote of Members holding at
least the specified percentage of the Units then held by all Members, or of the
Units of the specified class(es) or series of Units then held by all Members;
and

(iii) This Section 9 shall not be amended without the consent of all Members.

SECTION 10

TRANSFERS

10.1 Restrictions on Transfers.

No Transfer of Units shall be valid except as otherwise specifically permitted
by this Section 10 of this Agreement. It is the intent of this Agreement that
(i) the tax status of the Company be the same as for a partnership, (ii) this
Company preserve its partnership tax status by complying with Section 1.7704-1,
et seq., and any amendments thereto, and (iii) to the extent possible, this
Agreement shall be read and interpreted to prohibit the free transferability of
Units. In addition, any provision of this Agreement notwithstanding, no Transfer
of Units or any Interest, beneficial, of record or otherwise in any Units shall
be made directly or indirectly to any Gevo Competitor.

 

60



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

10.2 Permitted Transfers.

(a) No Transfer of Units shall be binding on this Company without the approval
of the Board nor until such Transfer shall have been entered in the books and
records of this Company. The Board may adopt a Unit Transfer Policy to further
implement the provisions of this Section 10. The Board shall not approve, and
the Company shall not recognize for any purpose, any purported Transfer of Units
unless and until the provisions, conditions and restrictions set forth in this
Section 10 (including Section 10.3 hereof) and of any Unit Transfer Policy
adopted by the Board have been satisfied. Any Transfer approved by the Board and
satisfying the provisions, conditions and restrictions set forth in this
Section 10 (including Sections 10.2 and 10.3 hereof) shall be referred to in
this Agreement as a “Permitted Transfer”. Notwithstanding the foregoing, a
Member may pledge or otherwise encumber all or any portion of its Units as
security for the payment of debt, provided that any subsequent foreclosure or
transfer to the secured party in lieu of foreclosure shall be considered a
Transfer for all purposes of this Agreement.

(b) Following a Permitted Transfer, the Units held by the transferee shall
remain subject to the Transfer restrictions set forth in this Section 10.

10.3 Conditions to Permitted Transfers.

A Transfer shall not be treated as a Permitted Transfer under Section 10.2
hereof unless and until the following conditions are satisfied:

(a) Except in the case of a Transfer involuntarily by operation of law, the
transferor and transferee shall execute and deliver to the Company (i) such
documents and instruments of conveyance as may be necessary or appropriate in
the opinion of counsel to the Company to effect such Transfer. In the case of a
Transfer of Units involuntarily by operation of law, the Transfer shall be
confirmed by presentation to the Company of legal evidence of such Transfer, in
form and substance satisfactory to counsel to the Company. In all cases, the
Company shall be reimbursed by the transferor and/or transferee for all costs
and expenses that it reasonably incurs in connection with such Transfer.

(b) The transferor and transferee shall furnish the Company with the
transferee’s taxpayer identification number, sufficient information to determine
the transferee’s initial tax basis in the Units transferred, and any other
information reasonably necessary to permit the Company to file all required
federal and state tax returns and other legally required information statements
or returns. Without limiting the generality of the foregoing, the Company shall
not be required to make any distribution otherwise provided for in this
Agreement with respect to any transferred Units until it has received such
information.

(c) Except in the case of a Transfer of Units involuntarily by operation of law,
either (a) such Units shall be registered under the Securities Act, and any
applicable state securities laws, or (b) the transferor provides an opinion of
counsel, which opinion and counsel shall be reasonably satisfactory to the
Board, to the effect that (i) such Transfer is exempt from

 

61



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

all applicable registration requirements, (ii) such Transfer will not violate
any applicable laws regulating the Transfer of securities and (iii) such
Transfer will not cause the Company to become subject to reporting requirements
under the applicable provisions of the Securities Exchange Act of 1934, as
amended.

(d) Except in the case of a Transfer of Units involuntarily by operation of law,
the transferor shall provide an opinion of counsel, which opinion and counsel
shall be reasonably satisfactory to the Board, to the effect that such Transfer
will not cause the Company to be deemed to be an “investment company” under the
Investment Company Act of 1940.

(e) Except in the case of a Transfer of Units involuntarily by operation of law,
the transferor shall provide an opinion of counsel, which opinion and counsel
shall be reasonably satisfactory to the Board, to the effect that such Transfer
will not cause the Company to be deemed to be a “publicly-traded limited
partnership” under applicable provisions of the Code.

(f) Unless otherwise approved by the Board, no Transfer of Units shall be made
except upon terms which would not, in the opinion of counsel chosen by and
mutually acceptable to the Board and the transferor Member, result in the
termination of the Company within the meaning of Section 708 of the Code or
cause the application of the rules of Sections 168(g)(1)(B) and 168(h) of the
Code or similar rules to apply to the Company. In determining whether a
particular proposed Transfer will result in a termination of the Company,
counsel to the Company shall take into account the existence of prior written
commitments to Transfer made pursuant to this Agreement and such commitments
shall always be given precedence over subsequent proposed Transfers.

(g) No notice or request initiating the procedures contemplated by Section 10.3
may be given by any Member after a Dissolution Event has occurred. No Member may
Transfer all or any portion of its Units after a Dissolution Event has occurred.

The Board shall have the authority to waive any legal opinion or other condition
required in this Section 10.3.

10.4 Transfer of Class G Units. A proposed transfer by Gevo of Class G Units
will be considered a Permitted Transfer for purposes of this Agreement if Gevo
has provided to the Board of Managers evidence reasonably satisfactory to them
[…***…].

10.5 Prohibited Transfers.

(a) Any purported Transfer of Units that is not a Permitted Transfer shall be
null and void and of no force or effect whatever; provided that, if the Company
is required to recognize a Transfer that is not a Permitted Transfer (or if the
Board, in its sole discretion, elects to recognize a Transfer that is not a
Permitted Transfer), the Units Transferred shall be strictly limited to the
transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the transferred Units, which allocations and
distributions may be applied (without limiting any other legal or equitable
rights of the Company) to satisfy any debts, obligations, or liabilities for
damages that the transferor or transferee of such Units may have to the Company.

 

62

*Confidential Treatment Requested



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(b) In the case of a Transfer or attempted Transfer of Units that is not a
Permitted Transfer, the parties engaging or attempting to engage in such
Transfer shall be liable to indemnify and hold harmless the Company and the
other Members from all cost, liability, and damage that any of such indemnified
Members may incur (including, without limitation, incremental tax liabilities,
lawyers’ fees and expenses) as a result of such Transfer or attempted Transfer
and efforts to enforce the indemnity granted hereby.

10.6 Rights of Unadmitted Assignees.

Unless admitted as a substitute Member pursuant to Section 10.7 hereof, a Person
who acquires Units shall only be entitled to allocations and distributions with
respect to such Units in accordance with this Agreement, and shall not have any
right to any information or accounting of the affairs of the Company, and shall
not be entitled to inspect the books or records of the Company, and shall not
have any of the rights of a Class A, Class B or Class C Member under the Act or
this Agreement. In addition, the Units held by such Person shall continue to be
subject to the restrictions on Transfer provided for in this Section 10.

10.7 Admission of Substituted Members.

A transferee of Units (whether as a result of a Permitted Transfer or otherwise)
may be admitted as a substitute Member only upon satisfaction of each of the
following conditions:

(a) The transferee acquired its Units by means of a Permitted Transfer;

(b) The transferee meets all requirements of membership established in or
pursuant to this Agreement (including Section 2.2 and 6.2(a) hereof), and such
admission is approved by the Board which approval may be given or withheld in
the sole and absolute discretion of the Board;

(c) The transferee of Units (other than, with respect to clauses (i) below, a
transferee that was a Member prior to the Transfer) shall, by written instrument
in form and substance reasonably satisfactory to the Members (and, in the case
of clause (ii) below, the transferor Member), (i) accept and adopt the terms and
provisions of this Agreement, including this Section 10, and (ii) assume the
obligations of the transferor Member under this Agreement with respect to the
transferred Units.

(d) The transferee pays or reimburses the Company for all reasonable legal,
filing, and publication costs that the Company incurs in connection with the
admission of the transferee as a Member with respect to the Transferred Units;
and

(e) Except in the case of a Transfer involuntarily by operation of law, the
transferee (other than a transferee that was a Member prior to the Transfer)
shall deliver to the Company evidence of the authority of such Person to become
a Member and to be bound by all of the terms and conditions of this Agreement,
and the transferee and transferor shall each execute and deliver such other
instruments as the Members reasonably deems necessary or

 

63



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

appropriate to effect, and as a condition to, such Transfer, including
amendments to the Certificate or any other instrument filed with the State of
South Dakota or any other state or governmental authority.

10.8 Representations Regarding Transfers; Legend.

(a) Each Member hereby covenants and agrees with the Company for the benefit of
the Company and all Members, that (i) it is not currently making a market in
Units and will not in the future make a market in Units, (ii) it will not
Transfer its Units on an established securities market, a secondary market (or
the substantial equivalent thereof) within the meaning of Code Section 7704(b)
(and any Regulations, proposed Regulations, revenue rulings, or other official
pronouncements of the Internal Revenue Service or Treasury Department that may
be promulgated or published thereunder), and (iii) in the event such
Regulations, revenue rulings, or other pronouncements treat any or all
arrangements which facilitate the selling of Company interests and which are
commonly referred to as “matching services” as being a secondary market or
substantial equivalent thereof, it will not Transfer any Units through a
matching service that is not approved in advance by the Company. Each Member
further agrees that it will not Transfer any Units to any Person unless such
Person agrees to be bound by this Section 10.8(a) and to Transfer such Units
only to Persons who agree to be similarly bound.

(b) Each Member hereby represents and warrants to the Company and the Members
that such Member’s acquisition of Units hereunder is made as principal for such
Member’s own account and not for resale or distribution of such Units. Each
Member further hereby agrees that the Board may placed the appropriate legends
under applicable federal and state securities laws or this Agreement upon any
counterpart of this Agreement, the Certificate, or any other document or
instrument evidencing ownership of Units or membership in this Company,
including the following legend:

The Units represented by this document are subject to further restriction as to
their sale, transfer, hypothecation, or assignment as set forth in the Second
Amended and Restated Operating Agreement and agreed to by each Member. Said
restriction provides, among other things, that no Units may be transferred
without first obtaining the approval of the Board of Managers, and that no
vendee, transferee, assignee, or endorsee of a Member shall have the right to
become a substituted Member without the consent of the Company’s Board of
Managers, which consent may be given or withheld in the sole and absolute
discretion of the Board of Managers.

10.9 Distributions and Allocations in Respect of Transferred Units.

If any Units are Transferred during any Fiscal Year in compliance with the
provisions of this Section 10, Profits, Losses, each item thereof, and all other
items attributable to the Transferred Units for such Fiscal Year shall be
divided and allocated between the transferor and the transferee by taking into
account their varying interests during the Fiscal Year in accordance with Code
Section 706(d), using any conventions permitted by law and adopted from time to

 

64



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

time by the Board. All distributions on or before the date of such Transfer
shall be made to the transferor, and all distributions thereafter shall be made
to the transferee. Solely for purposes of making such distributions, the Company
shall recognize such Transfer not later than the end of the calendar month
during which it is given notice of such Transfer, provided that, if the Company
is given notice of a Transfer at least ten (10) Business Days prior to the
Transfer, the Company shall recognize such Transfer as of the date of such
Transfer, and provided further that if the Company does not receive a notice
stating the date such Units were transferred and such other information as the
Board may reasonably require within thirty (30) days after the end of the Fiscal
Year during which the Transfer occurs, then all distributions may be made to the
Person who, according to the books and records of the Company, was the Member of
the Units on the last day of such Fiscal Year. Neither the Company nor any Unit
Holder shall incur any liability for making allocations and distributions in
accordance with the provisions of this Section 10.9, whether or not the Unit
holders or the Company has knowledge of any Transfer of any Units. The Members
acknowledge that the method and convention designated by the Board constitutes
an agreement among the partners within the meaning of Regulations
Section 1.706-1.

SECTION 11

MERGERS AND OTHER EXTRAORDINARY TRANSACTIONS

11.1 Acknowledgement.

The Unit Holders acknowledge that the financial provisions of this Agreement,
including provisions relating to Capital Contributions, Profit and Loss
Allocations, Distributions and Winding Up collectively represent their desired
sharing of the financial obligations and entitlements with respect to their
Units.

11.2 Sharing of Consideration.

If the terms of a merger or other extraordinary transaction to which the Company
is a party do not provide each Unit Holder with a financial interest in the
surviving entity that is substantially similar to the financial interest of such
Unit Holder in this Company immediately before the transaction, the value of the
consideration received shall be divided among the Unit Holders in the same
manner as a comparable amount of net liquidation proceeds would be distributed
pursuant to Section 12 of this Agreement. This shall not be construed to prevent
issuance of differing forms of consideration to different groups of Unit Holders
to the extent allowed by law.

SECTION 12

DISSOLUTION AND WINDING UP

12.1 Dissolution Events.

(a) Dissolution. The Company shall dissolve and shall commence winding up and
liquidating upon the first to occur of any of the following (each a “Dissolution
Event”):

(i) The affirmative vote of each Manager and a Majority in Interest of the
Members to dissolve, wind up, and liquidate the Company; or

 

65



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

(ii) The entry of a decree of judicial dissolution pursuant to the Act.

(b) The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Dissolution Event.

12.2 Winding Up.

Upon the occurrence of a Dissolution Event, the Company shall continue solely
for the purposes of winding up its affairs in an orderly manner, liquidating its
assets, and satisfying the claims of its creditors and Members, and no Unit
Holder shall take any action that is inconsistent with, or not necessary to or
appropriate for, the winding up of the Company’s business and affairs, provided
that all covenants contained in this Agreement and obligations provided for in
this Agreement shall continue to be fully binding upon the Unit Holders until
such time as the Property has been distributed pursuant to this Section 12.2 and
the Certificate have been canceled pursuant to the Act. The Liquidator shall be
responsible for overseeing the prompt and orderly winding up and dissolution of
the Company. The Liquidator shall take full account of the Company’s liabilities
and Property and shall cause the Property or the proceeds from the sale thereof
(as determined pursuant to Section 12.10 hereof), to the extent sufficient
therefor, to be applied and distributed, to the maximum extent permitted by law,
in the following order:

(a) First, to creditors (including Managers and Members who are creditors, to
the extent otherwise permitted by law) in satisfaction of all of the Company’s
Debts and other liabilities (whether by payment or the making of reasonable
provision for payment thereof), other than liabilities for which reasonable
provision for payment has been made

(b) Second,

(i) if the Dissolution Event occurs prior to the commencement of the Gevo
Economic Period:

(1) to the Unit Holders who hold Class C Preferred Units an amount, when
combined with the prior distributions pursuant to Section 4.1(a) of this
Agreement equals a ten percent (10%) annual, cumulative, non-compounding return
on such holders initial Capital Contribution calculated like interest using the
average daily balance of such holders Capital Contribution over the time period
in question;

(2) Third, to the holders of the Class C Preferred Units an amount equal to the
initial Capital Contribution made by such holder with respect to the Class C
Preferred Units held by such person which have not previously been redeemed
pursuant to Section 6.6(b) hereof;

(3) Fourth, the balance, if any, to the Unit Holders in accordance with the
positive balance in their Capital Accounts, after

 

66



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

giving effect to all contributions, distributions and allocations for all
periods; and

(4) Thereafter, to the holders of Class A Units and Class B Units in proportion
to their Units.

(ii) if the Dissolution Event occurs after the commencement of the Gevo Economic
Period, to Gevo in proportion to the Gevo Percentage Interest and to the
Redfield Parties in proportion to the Redfield Percentage Interest. The portion
of the distribution made to the Redfield Parties shall in turn be subject to the
provisions of Section 12.2(b)(i) above.

If any assets of the Company are distributed in kind, such assets, after
appraisal by a third party selected by the Board of Managers, shall be deemed to
have been sold at a price equal to the appraised value. Any hypothetical gain or
loss shall be allocated to the Members pursuant to the provisions of Section 3
hereof.

12.3 Compliance With Certain Requirements of Regulations; Deficit Capital
Accounts.

In the event the Company is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), (a) distributions shall be made pursuant to this
Section 12 to the Unit Holders who have positive Capital Accounts in compliance
with Regulations Section 1.704- 1(b)(2)(ii)(b)(2). If any Unit Holder has a
deficit balance in his Capital Account (after giving effect to all
contributions, distributions and allocations for all Fiscal Years, including the
Fiscal Year during which such liquidation occurs), such Unit Holder shall have
no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever. In the discretion
of the Liquidator, a pro rata portion of the distributions that would otherwise
be made to the Unit Holders pursuant to this Section 12 may be:

(a) Distributed to a trust established for the benefit of the Unit Holders for
the purposes of liquidating Company assets, collecting amounts owed to the
Company, and paying any contingent or unforeseen liabilities or obligations of
the Company. The assets of any such trust shall be distributed to the Unit
Holders from time to time, in the reasonable discretion of the Liquidator, in
the same proportions as the amount distributed to such trust by the Company
would otherwise have been distributed to the Unit Holders pursuant to
Section 12.2 hereof; or

(b) Withheld to provide a reasonable reserve for Company liabilities (contingent
or otherwise) and to reflect the unrealized portion of any installment
obligations owed to the Company, provided that such withheld amounts shall be
distributed to the Unit Holders as soon as practicable.

12.4 Deemed Distribution and Recontribution.

Notwithstanding any other provision of this Section 12, in the event the Company
is liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but
no Dissolution

 

67



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

Event has occurred, the Property shall not be liquidated, the Company’s Debts
and other liabilities shall not be paid or discharged, and the Company’s affairs
shall not be wound up. Instead, solely for federal income tax purposes, the
Company shall be deemed to have contributed all of its Property and liabilities
to a new limited liability company in exchange for an interest in such new
company, and immediately thereafter, the Company will be deemed to liquidate by
distributing such interest in the new company to the Unit Holders.

12.5 Rights of Unit Holders.

Except as otherwise provided in this Agreement, each Unit Holder shall look
solely to the Property of the Company for the return of its Capital Contribution
and has no right or power to demand or receive Property other than cash from the
Company. If the assets of the Company remaining after payment or discharge of
the debts or liabilities of the Company are insufficient to return such Capital
Contribution, the Unit Holders shall have no recourse against the Company or any
other Unit Holder or Unit Holders.

12.6 Notice of Dissolution/Termination.

(a) Upon the occurrence of a Dissolution Event, the Board shall, within thirty
(30) days thereafter, provide written notice thereof to each of the Unit
Holders, and the Board may notify its known claimants and/or publish notice as
further provided in the Act.

(b) Upon completion of the distribution of the Company’s Property as provided in
this Section 12, the Company shall be terminated, and the Liquidator shall cause
the filing of a Certificate of Dissolution in accordance with the Act and shall
take all such other actions as may be necessary to terminate the Company.

12.7 Allocations During Period of Liquidation.

During the period commencing on the first day of the Fiscal Year during which a
Dissolution Event occurs and ending on the date on which all of the assets of
the Company have been distributed to the Unit Holders pursuant to Section 12.2
hereof (the “Liquidation Period”), the Unit Holders shall continue to share
Profits, Losses, gain, loss and other items of Company income, gain, loss or
deduction in the manner provided in Section 3 hereof.

12.8 Character of Liquidating Distributions.

All payments made in liquidation of the interest of a Unit Holder in the Company
shall be made in exchange for the interest of such Unit Holder in Property
pursuant to Section 736(b)(1) of the Code, including the interest of such Unit
Holder in Company goodwill.

12.9 The Liquidator.

(a) Definition. The “Liquidator” shall mean a Person appointed by the Board,
provided that such Person must be approved by at least one Gevo Appointed
Manager, to oversee the liquidation of the Company. The Liquidator may be the
Board or a committee of

 

68



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

three or more Managers appointed by the Board, provided that any such committee
shall include at least one Gevo Appointed Manager.

(b) Fees. The Company is authorized to pay a reasonable fee to the Liquidator
for its services performed pursuant to this Section 12 and to reimburse the
Liquidator for its reasonable costs and expenses incurred in performing those
services.

(c) Indemnification. The Company shall indemnify, save harmless, and pay all
judgments and claims against such Liquidator or any officers, directors, agents
or employees of the Liquidator relating to any liability or damage incurred by
reason of any act performed or omitted to be performed by the Liquidator, or any
officers, directors, agents or employees of the Liquidator in connection with
the liquidation of the Company, including reasonable attorneys’ fees incurred by
the Liquidator, officer, director, agent or employee in connection with the
defense of any action based on any such act or omission, which attorneys’ fees
may be paid as incurred, except to the extent such liability or damage is caused
by acts or omissions that are not in good faith or involve negligence, fraud,
intentional misconduct or a knowing violation of law, or for a transaction from
which the Liquidator or its officer, director, agent or employee derived an
improper personal benefit.

12.10 Form of Liquidating Distributions.

For purposes of making distributions required by Section 12.2 hereof, the
Liquidator may determine whether to distribute all or any portion of the
Property in-kind or to sell all or any portion of the Property and distribute
the proceeds therefrom.

SECTION 13

DISPUTE RESOLUTION

If a dispute arises out of or relates to this Agreement, or the performance or
breach thereof, the parties agree first to try in good faith to settle the
dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association, before resorting to arbitration. Thereafter, any
remaining unresolved controversy or claim arising out of or relating to this
Agreement, or the performance or breach thereof, shall be settled by binding
arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association as modified by this Section 13; PROVIDED, that this
Section 13 shall not require use of the American Arbitration Association Only
that such Rules as modified by this Section 13 shall be followed); and PROVIDED
FURTHER, that arbitration shall not be required for allegations involving breach
of contract, violations of state or federal securities laws, breach of fiduciary
duty or other misconduct by the Company. The arbitration shall be conducted in
the State of South Dakota. Any award rendered shall be final and conclusive upon
the parties and a judgment thereon may be entered in any court having competent
jurisdiction. The parties shall (i) agree upon and appoint as the arbitrator a
retired former trial Judge in South Dakota; (ii) direct the arbitrator to follow
substantive rules of law and the Federal Rules of Evidence; (iii) allow for the
parties to conduct discovery pursuant to the rules then in effect under the
Federal Rules of Civil Procedure for a period not to exceed 60 days;
(iv) require the testimony to be

 

69



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

transcribed; and (v) require the award to be accompanied by findings of fact and
a statement of reasons for the decision. The cost and expense of the arbitrator
and location costs shall be borne equally by the parties to the dispute. All
other costs and expenses, including reasonable attorney’s fees and expert’s
fees, of all parties incurred in any dispute which is determined and/or settled
by arbitration pursuant to this Section 13 shall be borne by the party incurring
such cost and expense. Except where clearly prevented by the area in dispute,
both parties agree to continue performing their respective obligations under
this Agreement while the dispute is being resolved.

SECTION 14

MISCELLANEOUS

14.1 Notices.

Any notice, payment, demand, or communication required or permitted to be given
by any provision of this Agreement shall be in writing and shall be deemed to
have been delivered, given, and received for all purposes (i) if delivered
personally to the Person or to an officer of the Person to whom the same is
directed, or (ii) when the same is actually received, if sent either by
registered or certified mail, postage and charges prepaid, or by facsimile, if
such facsimile is followed by a hard copy of the facsimile communication sent
promptly thereafter by registered or certified mail, postage and charges
prepaid, addressed as follows, or to such other address as such Person may from
time to time specify by notice to the Company and the Unit Holders:

(a) If to the Company, to the address determined pursuant to Section 1.4 hereof;

(b) If to the Unit Holders, to the address set forth on record with the company;

14.2 Binding Effect.

Except as otherwise provided in this Agreement, every covenant, term, and
provision of this Agreement shall be binding upon and inure to the benefit of
the Members and their respective successors, transferees, and assigns.

14.3 Construction.

Every covenant, term, and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any Member.

14.4 Time.

In computing any period of time pursuant to this Agreement, the day of the act,
event or default from which the designated period of time begins to run shall
not be included, but the time shall begin to run on the next succeeding day. The
last day of the period so computed shall be included, unless it is a Saturday,
Sunday or legal holiday, in which event the period shall run until the end of
the next day which is not a Saturday, Sunday or legal holiday.

 

70



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

14.5 Headings.

Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision hereof.

14.6 Severability.

Except as otherwise provided in the succeeding sentence, every provision of this
Agreement is intended to be severable, and, if any term or provision of this
Agreement is illegal or invalid for any reason whatsoever, such illegality or
invalidity shall not affect the validity or legality of the remainder of this
Agreement. Notwithstanding the foregoing, if such illegality or invalidity would
be to cause any Member to lose the material benefit of its economic bargain,
then the Members agree to negotiate in good-faith to amend this Agreement in
order to restore such lost material benefit.

14.7 Incorporation by Reference.

Every exhibit, schedule, and other appendix attached to this Agreement and
referred to herein is not incorporated in this Agreement by reference unless
this Agreement expressly otherwise provides.

14.8 Variation of Terms.

All terms and any variations thereof shall be deemed to refer to masculine,
feminine, or neuter, singular or plural, as the identity of the Person or
Persons may require.

14.9 Governing Law.

The laws of the State of South Dakota shall govern the validity of this
Agreement, the construction of its terms, and the interpretation of the rights
and duties arising hereunder.

14.10 Waiver of Jury Trial.

Each of the Members irrevocably waives to the extent permitted by law, all
rights to trial by jury and all rights to immunity by sovereignty or otherwise
in any action, proceeding or counterclaim arising out of or relating to this
Agreement.

14.11 Counterpart Execution.

This Agreement may be executed in any number of counterparts with the same
effect as if all of the Members had signed the same document. All counterparts
shall be construed together and shall constitute one agreement.

 

71



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

14.12 Specific Performance.

Each Member agrees with the other Members that the other Members would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would not
provide an adequate remedy in such event. Accordingly, it is agreed that, in
addition to any other remedy to which the nonbreaching Members may be entitled,
at law or in equity, the nonbreaching Members shall be entitled to injunctive
relief to prevent breaches of the provisions of this Agreement and specifically
to enforce the terms and provisions hereof in any action instituted in any court
of the United States or any state thereof having subject matter jurisdiction
thereof.

* * * * * * * * * * * * * * * * * * * * * * * * * *

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the day first above set forth.

 

72



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

ADDITIONAL MEMBER SIGNATURE PAGE

IN WITNESS WHEREOF, pursuant to Sections 6.1 and/or 10.6 of the Second Amended
and Restated Operating Agreement of Redfield Energy, LLC, of which this
signature page is a part, in consideration of and as a condition to the
undersigned’s being admitted as a Member and acquiring Units in Redfield Energy,
LLC, the undersigned hereby executes and enters into this Second Amended and
Restated Operating Agreement as an additional Member, as of              , 2011
or, if later, the effective date of the undersigned’s acquisition of Units and
admission as a Member pursuant to this Second Amended and Restated Operating
Agreement. By execution of this Additional Member Signature Page and on such
date, the undersigned hereby becomes a party to this Second Amended and Restated
Operating Agreement and agrees to be bound in all respects by the terms and
conditions of this Second Amended and Restated Operating Agreement on and after
such date.

 

Date Signed:  

 

 

 

Individuals:    

 

   

 

(Signature)     (Signature of joint investor)

 

   

 

(Print name)     (Print name of joint investor)

 

Entities:  

 

  (Print name of entity)  

 

  (Signature)  

 

  (Print name of authorized signatory)  

 

  (Print title of authorized signatory)  

 

73



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

SCHEDULE A

List of Unit Holders

 

Names and Addresses of Unit Holder

   Form of
Contribution    Amount
(Agreed Value)
of
Contribution    Date of
Acceptance of
Contribution    Number
of Units    Effective
Date of
Issuance of
Units

 

 

74



--------------------------------------------------------------------------------

Redfield Energy, LLC   Second Amended and Restated Operating Agreement

 

SCHEDULE B

Percentage Interests*

Gevo Percentage Interest:     %

Redfield Percentage Interest:     %

TOTAL 100%

 

* Percentages subject to change over time based on the Performance Level
achieved by the Facility.

 

75



--------------------------------------------------------------------------------

(This page intentionally left blank)